

Exhibit 10.1


 
FIRST AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
among
 
M/I FINANCIAL CORP.
 
and
 
M/I HOMES, INC.,
as the Borrowers
 
and
 
GUARANTY BANK
 
Dated as of April 27, 2006
 


 



 
 
 

--------------------------------------------------------------------------------

 
SECTION 1. DEFINITIONS
 
1.1 Defined Terms
1.2 Other Definitional Provisions.
 
SECTION 2. AMOUNT AND TERMS OF COMMITMENT
 
2.1 Commitment
2.2 Note
2.3 Procedure for Borrowing
2.4 Commitment Fee
2.5 Termination or Reduction of Commitment
2.6 Computation of Interest and Fees; Default Interest.
2.7 Extension of Commitment Period
2.8 Use of Proceeds
2.9 Conversion and Continuation Options.
2.10 Inability to Determine Interest Rate
2.11 Illegality; Impracticability
2.12 Requirements of Law
2.13 Indemnity
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1 Financial Statements
3.2 Corporate Existence; Compliance with Law
3.3 Corporate Power; Authorization; Enforceable Obligations
3.4 No Legal Bar
3.5 No Material Litigation
3.6 Regulation U
3.7 Investment Company Act
3.8 Disclosure
3.9 Subsidiary Information
 
SECTION 4. CONDITIONS PRECEDENT
 
4.1 Conditions to Initial Loan
4.2 Conditions to All Loans
 
SECTION 5. AFFIRMATIVE COVENANTS
 
5.1 Financial Statements
5.2 Certificates; Other Information
5.3 Maintenance of Existence
5.4 Maintenance of Property, Insurance
5.5 Inspection of Property; Books and Records; Discussions
5.6 Notices
5.7 Maintenance of Tangible Net Worth
5.8 Maintenance of Liabilities to Tangible Net Worth Ratio
5.9 Maintenance of EBIT to Interest Expense Ratio
5.10 Collateral
5.11 Secondary Market Lenders
 
SECTION 6. NEGATIVE COVENANTS
 
6.1 Limitation on Indebtedness
6.2 Limitation on Liens
6.3 Prohibition on Contingent Obligations
6.4 Prohibition on Fundamental Changes
6.5 Limitation on Investments
6.6 Prohibition on Subsidiaries
6.7 Prohibition on Changes in Hedging Policy
6.8 Incorporation of Covenants from M/I Homes Loan Agreement
 
SECTION 7. DEFAULTS, EVENTS OF DEFAULT
 
 
SECTION 8. MISCELLANEOUS
 
8.1 Amendments and Waivers; Acknowledgments.
8.2 Notices
8.3 No Waiver: Cumulative Remedies
8.4 Survival of Representations and Warranties
8.5 Payment of Expenses; Indemnity.
8.6 Obligations Joint and Several.
8.7 Successors and Assigns
8.8 Adjustments; Set-off
8.9 Waiver of Jury Trial, Punitive Damages, etc
8.10 Counterparts; Effective Date
8.11 Governing Law; Submission to Process
8.12 Limitation on Interest
8.13 Amendment and Restatement
8.14 Headings


 

 
 

--------------------------------------------------------------------------------

 

Schedule 1  Secondary Market Lenders
 
Exhibit A  Revolving Loan Promissory Note
 
Exhibit B  Outline of Legal Opinion
 
Exhibit C  Form of Compliance Certificate
 
Exhibit D M/I Financial Corp. Mortgage Loan Production and Derivative
 
Instruments Policy
 
Exhibit E  Form of Borrowing Base Certificate
 


 



 
 

--------------------------------------------------------------------------------

 
FIRST AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED AGREEMENT (this "Agreement") is made to be
effective as of April 27, 2006, by and among M/I FINANCIAL CORP., an Ohio
corporation ("Financial"), M/I HOMES, INC. (formerly known as M/I Schottenstein
Homes, Inc.), an Ohio corporation ("M/I Homes") (Financial and M/I Homes are
sometimes hereinafter referred to collectively as the "Borrowers"), and GUARANTY
BANK, a federal savings bank (the "Bank").
 
RECITALS
 
A. M/I Homes, Financial and the Bank are parties to that certain Revolving
Credit Agreement effective as of May 3, 2001, as heretofore amended, modified
and supplemented from time to time (the "Existing Credit Agreement").
 
B. The parties hereto have agreed, subject to the terms hereof, to amend and
restate the Existing Credit Agreement.
 
C. The parties hereto intend that this Agreement and the other documents
executed in connection herewith not effect a novation of the obligations of the
Borrowers under the Existing Credit Agreement, but merely effect a restatement
and, where applicable, an amendment of the terms governing such obligations.
 
In consideration of the mutual covenants and agreements herein contained, the
Existing Credit Agreement is hereby amended and restated in its entirety, and
the parties covenant and agree as follows:
 
AGREEMENT
 
SECTION 1.   DEFINITIONS
 
1.1  Defined Terms. As used in the Agreement, the following terms have the
following meanings:
 
"Agreement" shall mean this Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.
 
"Assessments" shall mean any impositions and assessments imposed on the Bank
with respect to any LIBOR Rate Loan for insurance or other fees, assessments and
surcharges
 
"Borrowing Base" shall mean, as of any date, an amount equal to ninety-five
percent (95%) of the aggregate face amount of all Eligible Mortgage Loans in
existence at such date.
 
"Borrowing Base Certificate" shall mean the Borrowing Base Certificate in the
form of Exhibit E hereto.
 
"Borrowing Date" shall mean any Business Day specified pursuant to
subsection 2.3 hereof as a date on which the Borrowers request the Bank to make
a disbursement pursuant to the Loans hereunder.
 
"Business Day" shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
close, except that when used in connection with LIBOR Rate Loans, "Business Day"
shall mean any Business Day on which dealings in Dollars between banks may be
carried on in London, England and Dallas, Texas.
 
"Cash Equivalents" shall mean (a) securities with maturities of 180 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and bankers
acceptances each issued by the Bank and each with maturities of 180 days or less
from the date of acquisition, and (c) commercial paper of a domestic issuer
rated at least A-1 by Standard & Poor's Rating Group (a division of McGraw-Hill,
Inc.) or P-1 by Moody's Investors Service, Inc. with a maturity of not more than
180 days.
 
"CD Enhanced Loan" shall mean any Eligible Mortgage Loan which Borrowers intend
to sell to a secondary mortgage lender using a certificate of deposit as partial
security.
 
"CD Enhanced Loan Sublimit" shall mean the amount of $5,000,000.
 
"Code" shall mean the Internal Revenue Code of 1986, as amended or superseded
from time to time. Any reference to a specific provision of the Code shall be
construed to include any comparable provision of the Code as hereafter amended
or superseded.
 
"Commitment" shall mean the Bank's agreement to make the Loans to the Borrowers
pursuant to subsection 2.1 hereof in the amount referred to herein, which amount
shall not exceed the lesser of (a)(i) from and including April 27, 2006 through
and including December 14, 2006, $40,000,000, (ii) from and including
December 15, 2006 through and including January 15, 2007, $65,000,000 and
(iii) from and including January 16, 2007 through and including April 26, 2007,
$40,000,000, and (b) the Borrowing Base in existence at such time.
 
"Commitment Period" shall mean the period from and including the date hereof
through and including April 26, 2007, which is 364 days after the date hereof,
or such earlier date as the Commitment shall terminate as provided herein,
subject to any extension of the Commitment Period pursuant to subsection 2.7 of
this Agreement.
 
"Commonly Controlled Entity" shall mean an entity, whether or not incorporated,
which is under common control with Financial within the meaning of
Section 414(b) or (c) of the Code.
 
"Contingent Obligation" shall mean as to any Person, any reimbursement
obligations of such Person in respect of drafts that may be drawn under letters
of credit, any reimbursement obligation of such Person in respect of surety
bonds (including reimbursement obligations in respect of construction bonds),
and any obligation of such Person guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations primarily to pay money
("primary obligations") of any other Person (the "primary obligor") in any
manner, whether directly or indirectly, including without limitation any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation, or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the obligee under any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(d) otherwise to assure or hold harmless the obligee under such primary
obligation against loss in respect thereof; provided, however, that the term
"Contingent Obligation" shall not include (i) endorsements of instruments for
deposit or collection in the ordinary course of business, (ii) Financial's
guaranty of the obligations of M/I Homes with respect to the M/I Homes Loan
Agreement, and (iii) Mortgage Loan Repurchase Obligations.
 
"Contractual Obligation" shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Default" shall mean any of the events specified in Section 7 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
 
"EBIT" shall mean for any rolling 12 month period with respect to Financial, the
net income (or deficit) after all charges and reserves (excluding, however,
extraordinary items of gain or loss), but before deduction of (a) interest
expense deducted in computation of net income, and (b) income taxes, all as
determined in accordance with GAAP.
 
"Eligible Mortgage Loan" shall mean at any date an original (and not a rewritten
or renewed) Mortgage Loan with respect to which each of the following statements
is accurate and complete (and the Borrowers by including such Mortgage Loan in
any computation of the Borrowing Base shall be deemed to so represent to the
Bank at and as of the date of such computation):
 
i. Such Mortgage Loan is evidenced by a promissory note from the Obligor and is
secured by a first Mortgage on real property consisting of a completed or
substantially completed single family residence which is not used for commercial
purposes (use by M/I Homes of any single family residence as a model home shall
not be treated as use for commercial purposes) and which is not a construction
loan, or is a Mortgage Loan with respect to which all of the foregoing
statements are true except that such Mortgage Loan is a Second Mortgage Loan;
 
ii. Such Mortgage Loan was made by Financial and purchased by Financial to
enable a natural person or persons either to purchase a home from M/I Homes or
another Person that is substantially completed or to refinance an existing
mortgage loan; provided that (A) the aggregate amount of Eligible Mortgage Loans
consisting of loans made by Financial for the purchase of homes from any Person
other than M/I Homes does not exceed the Other Mortgage Sublimit, (B) the
aggregate amount of Eligible Mortgage Loans used to refinance existing mortgage
loans does not exceed the ReFi Sublimit; (C) the aggregate amount of Eligible
Mortgage Loans that are CD Enhanced Loans does not exceed the CD Enhanced
Sublimit, and (D) the aggregate amount of Eligible Mortgage Loans that are
Second Mortgage Loans does not exceed the Second Mortgage Sublimit;
 
iii. No more than sixty (60) days have elapsed since the date on which such
Mortgage Loan was originated;
 
iv. Such Mortgage Loan is subject to a Purchase Commitment which is in full
force and effect;
 
v. Such Mortgage Loan conforms to Fannie Mae, FHA, FHLMC, GNMA or VA guidelines
or conforms to the guidelines of the secondary market lender which has provided
the Purchase Commitment to which such Eligible Mortgage Loan is subject;
provided that the aggregate amount of Eligible Mortgage Loans which have a Risk
Rating of less than A does not exceed the Subprime Sublimit;
 
vi. Such Mortgage Loan is a binding and valid obligation of the Obligor thereon,
in full force and effect and enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar terms affecting creditor's rights in general and by general principles
of equity;
 
vii. Such Mortgage Loan is free of any default of any party thereto (including
Financial), counterclaims, offsets and defenses, including the defense of usury,
and from any rescission, cancellation or avoidance, and all right thereof,
whether by operation of law or otherwise;
 
viii. Such Mortgage Loan is in all respects in accordance with all Requirements
of Law applicable thereto, including, without limitation, the federal Consumer
Credit Protection Act and the regulations promulgated thereunder and all
applicable usury laws and restrictions, and all notices, disclosures and other
statements or information required by law or regulation to be given, and any
other act required by law or regulation to be performed, in connection with such
Mortgage Loan have been given and performed as required;
 
ix. All advance payments and other deposits on such Mortgage Loan have been paid
in cash, and no part of said sums has been loaned, directly or indirectly, by
Financial to the Obligor, and, other than as disclosed to the Bank in writing,
there have been no prepayments;
 
x. Such Mortgage Loan is free and clear of all Liens other than Liens in favor
of the Bank; and
 
xi. The property covered by such Mortgage Loan is insured against loss or damage
by fire and all other hazards normally included within standard extended
coverage in accordance with the provisions of such Mortgage Loan with Financial
named as a loss payee thereon.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
"Event of Default" shall mean any of the events specified in Section 7 hereof,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
 
"Fannie Mae" shall mean the Federal National Mortgage Association, or any
successor thereto.
 
"FHA" shall mean the Federal Housing Authority, or any successor thereto.
 
"FHLMC" shall mean the Federal Home Loan Mortgage Corporation or any successor
thereto.
 
"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect at the time any determination is made or financial
statement is required hereunder as promulgated by the American Institute of
Certified Public Accountants, the Accounting Principles Board, the Financial
Accounting Standards Board or any other body existing from time to time which is
authorized to establish or interpret such principles, applied on a consistent
basis throughout any applicable period, subject to any change required by a
change in GAAP; provided, however, that if any change in generally accepted
accounting principles from those applied in preparing the financial statements
referred to in subsection 3.1 hereof affects the calculation of any financial
covenant contained herein, the Borrowers and the Bank hereby agree to amend the
Agreement to the effect that each such financial covenant is not more or less
restrictive than such covenant as in effect on the date hereof using generally
accepted accounting principles consistent with those reflected in such financial
statements.
 
"GNMA" shall mean the Government National Mortgage Association or any successor
thereto.
 
"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
"Indebtedness" shall mean, as to any Person at a particular time,
(a) indebtedness for borrowed money or for the deferred purchase price of
property or services (including without limitation any such indebtedness which
is non-recourse to the credit of such Person but is secured by assets of such
Person) other than current (due and payable within 12 months or less), unsecured
obligations for operating expense items incurred in the ordinary course of
business, (b) any other indebtedness evidenced by promissory notes or other debt
instruments, (c) obligations under material leases which shall have been or
should be, in accordance with GAAP, recorded as capitalized leases,
(d) indebtedness arising under acceptance facilities, (e) indebtedness arising
under unpaid reimbursement obligations in respect of all drafts actually drawn
under letters of credit issued for the account of such Person, (f) indebtedness
arising under unpaid reimbursement obligations in respect of all payments
actually made under surety bonds (including payments actually made under
construction bonds) and (g) the incurrence of withdrawal liability under
Title IV of ERISA by such Person or a Commonly Controlled Entity to a
Multiemployer Plan.
 
"Interest Expense" shall mean for any rolling 12 month period, with respect to
Financial, the total amount of all charges for the use of funds, whether
captioned interest or otherwise, in a statement of income or operations of
Financial for such rolling 12 month period prepared in accordance with GAAP.
 
"Interest Period" shall mean with respect to any LIBOR Rate Loan, the period
commencing on the Borrowing Date, the conversion date or the continuation date
with respect to such LIBOR Rate Loan and ending no less than five nor more than
twenty days thereafter, as selected by the Borrowers.
 
"Liabilities" shall mean at any date the total of all amounts which would be
properly classified as liabilities in a balance sheet of Financial at such date
prepared in accordance with GAAP, consistently applied, including without
limitation deferred income taxes, deferred compensation of any type and capital
lease obligations, if any.
 
"LIBOR Rate" shall mean, with respect to any LIBOR Rate Loan, the rate per annum
(expressed as a percentage) determined by the Bank to be equal to the sum of
(a) the quotient of the LIBOR Base Rate for the applicable LIBOR Rate Loan and
the applicable Interest Period, divided by (1 minus the applicable Reserve
Requirement), rounded up to the nearest 1/100 of 1%, plus (b) the applicable
Assessments.
 
"LIBOR Base Rate" shall mean the rate determined by the Bank (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the offered rate (and not the
bid rate) for deposits in U.S. Dollars of amounts comparable to the amount of
the requested LIBOR Rate Loan for the same period of time as the Interest Period
selected by the Borrower in the requested borrowing, as set forth on the LIBOR
Reference Source at approximately 10:00 a.m. (Dallas, Texas time) on the first
day of the applicable Interest Period.
 
"LIBOR Reference Source" means the rates per annum equal to the rates appearing
on Bloomberg Professional (or, if not available, any other nationally recognized
trading screen reporting the British Bankers' Association LIBOR rates) as the
British Bankers' Association LIBOR Rates for deposits in U.S. Dollars. In the
event that such rates do not appear on Bloomberg Professional, the "LIBOR
Reference Source" for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
London inter-bank offered rates as may be selected by the Bank.
 
"Lien" shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, charge, encumbrance, lien (statutory or other),
or preference, priority or other security agreement or similar preferential
arrangement of any kind or nature whatsoever (including without limitation any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the
authorized filing by or against a Person of any financing statement as debtor
under the Uniform Commercial Code or comparable law of any jurisdiction). A
restriction, covenant, easement, right of way, or similar encumbrance affecting
any interest in real property owned by either of the Borrowers and which does
not secure an obligation to pay money is not a Lien.
 
"Loans" shall mean the revolving credit loans made pursuant to subsection 2.1
hereof.
 
"M/I Homes Loan Agreement" shall mean that certain Amended and Restated Credit
Agreement, effective as of April 22, 2005, among M/I Homes, the lenders party
thereto and JPMorgan Chase Bank, N.A., as agent for such lenders, as heretofore
and hereinafter amended, modified, supplemented and restated, and any agreements
under which the Indebtedness arising thereunder is refinanced or replaced.
 
"Mortgage" shall mean a mortgage or deed of trust, on standard forms in form and
substance satisfactory to Lender, securing a mortgage note and granting a
perfected, first priority lien on residential real property consisting of land
and a single-family dwelling thereon which is completed and ready for occupancy.
 
"Mortgage Loan" shall mean a mortgage loan which is evidenced by a Mortgage Note
and secured by a Mortgage, together with the rights and obligations of a holder
thereof and payments thereon and proceeds therefrom.
 
"Mortgage Loan Repurchase Obligations" shall mean those obligations (as more
particularly described in this definition) of Financial under a Purchase
Commitment to repurchase (a) Eligible Mortgage Loans, and (b) first mortgage
loans that are not Eligible Mortgage Loans solely because either (i) the
mortgagor did not purchase from M/I Homes the home subject to such mortgage
loan, or (ii) such mortgage loan is more than 60 days old, as determined by the
date of the note which evidences such loan, at the time of the purchase of the
mortgage loan by a secondary market lender pursuant to a Purchase Commitment;
provided, the obligations to repurchase the mortgage loans described in
clauses (a) through (b) of this definition shall exist only if (A) such mortgage
loans do not meet for any reason, the investor guidelines regarding loan
origination, loan processing or loan closing and regarding underwriting criteria
for such Purchase Commitment, or defects are noted in origination, processing or
closing of Mortgage Loans by investor, (B) Financial or its employees engage in
any fraudulent conduct or misrepresentation, (C) the mortgagor fails to make
timely payment of any of the first, second, third or fourth installments due
under such mortgage loan, and such delinquency remains uncured for a period of
more than 30 days or results in a foreclosure action, (D) the mortgagor fails to
make timely payment of two or more monthly installments within six months from
the date such mortgage loan is purchased by such secondary market lender,
(E) the mortgagor engages in fraudulent conduct or misrepresentation, or
(F) with respect to mortgage loans issued pursuant to the North Carolina Housing
Finance Authority bond programs, the mortgagor fails to make timely payment of
the first installment due under such mortgage loans.
 
"Obligations" shall mean all debts, liabilities and obligations of the Borrowers
arising under any this Agreement and the Note, and shall also include all fees,
expenses and other amounts owing to the Bank under this Agreement and the Note.
Without limiting the generality of the foregoing, "Obligations" includes all
amounts which would be owed by either Borrower to the Bank, but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving either Borrower
(including all such amounts which would become due or would be secured but for
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding of either Borrower under any bankruptcy,
insolvency, reorganization or similar debtor relief law).
 
"Obligor" shall mean the Person or Persons obligated to pay the Indebtedness
which is the subject of a Mortgage Loan.
 
"Other Mortgage Sublimit" shall mean the amount of $5,000,000.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
 
"Person" shall mean an individual, a partnership (including without limitation a
joint venture), a limited liability company (including without limitation a
joint venture), a corporation (including without limitation a joint venture), a
business trust, a joint stock company, a trust, an unincorporated association, a
joint venture, a Governmental Authority or any other entity of whatever nature
(including without limitation a joint venture).
 
"Plan" shall mean any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrowers or a Commonly Controlled Entity is an "employer"
as defined in Section 3(5) of ERISA or an affiliate of an employer as defined in
Section 407(d)(7) of ERISA.
 
"Prime Rate" shall mean the rate of interest per annum announced by the Bank
from time to time as its prime rate, with any change thereto effective as of the
opening of business on the day of the change; the Prime Rate is not necessarily
the best interest rate offered by the Bank.
 
"Prime Rate Loans" shall mean loans the rate of interest applicable to which is
based on the Prime Rate.
 
"Purchase Commitment" shall mean a commitment from a secondary market lender
acceptable to the Bank (the names and addresses of secondary market lenders
acceptable to the Bank as of the effective date of this Agreement are listed in
Schedule 1 hereto and Financial shall update the list of secondary market
lenders quarterly as set forth in subsection 5.11 hereof), pursuant to an
agreement with Financial, either with respect to a particular mortgage loan or
with respect to mortgage loans meeting specified criteria, to purchase such
mortgage loan or loans without recourse (except for Mortgage Loan Repurchase
Obligations) for an amount not less than the difference of (a) the face amount
of the note evidencing such mortgage loan(s), minus (b) the sum of (i) the
points agreed upon between Financial and such secondary market lender, and
(ii) the amount of funds (for example, without limitation, escrow funds and
origination fees), other than points, received by Financial at the loan closing
from the mortgagor.
 
"ReFi Sublimit" shall mean the amount of $5,000,000.
 
"Regulation" shall mean, with respect to the charging and collecting of interest
at the LIBOR Rate, any United States federal, state or foreign laws, treaties,
rules or regulations whether now in effect or hereinafter enacted or promulgated
(including Regulation D) or any interpretations, directives or requests applying
to a class of depository institutions including Payee under any United States
federal, state or foreign laws or regulations (whether or not having the force
of law) by any court or governmental or monetary authority charged with the
interpretation or administration thereof, excluding any change the effect of
which is determined by the Bank to be reflected in a change in the LIBOR Rate.
 
"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as from time to time amended or supplemented.
 
"Reportable Event" shall mean any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder.
 
"Requirement of Law" shall mean as to any Person, the Certificate (or Articles)
of Incorporation, By-Laws (or Code of Regulations), Close Corporation Agreement
(where applicable) or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination, including
without limitation all environmental laws, rules, regulations and
determinations, of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
"Reserve Requirement" shall mean the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained under Regulation D by member banks of the Federal Reserve System in
New York City with deposits exceeding one billion U.S. Dollars against
"Eurocurrency Liabilities," as such quoted term is used in Regulation D. Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
regulatory change against (a) any category of liabilities which includes
deposits by reference to which the LIBOR Base Rate is to be determined as
provided in this Agreement, or (b) any category of extensions of credit or other
assets which includes loans the interest rate on which is determined on the
basis of rates referred to in the definition of "LIBOR Base Rate" set forth
above
 
"Responsible Officer" shall mean as to either of the Borrowers, the Chairman of
the Board, Chief Executive Officer, President, a Senior Executive Vice President
or a Senior Vice President of such Borrower and, with respect to financial
matters, the Chief Financial Officer, Treasurer or Controller of such Borrower,
in each case acting in his or her capacity as such.
 
"Risk Rating" shall mean the risk rating of a mortgage loan determined by the
underwriting guidelines of Financial or other applicable standards of a
secondary market lender to which such mortgage loan is to be sold by Borrowers
under a Purchase Commitment, provided that such underwriting guidelines or other
applicable standards comply with industry standards in the sole and commercially
reasonable judgment of the Bank.
 
"Second Mortgage Loan" shall mean a Mortgage Loan secured by a Mortgage (which
creates a second priority lien and not a first priority lien) made in the
ordinary course of Financial's business to a natural person or persons for the
purchase of residential real property made in connection with a specific
financing program to the natural person or persons who have a first Mortgage
Loan from Financial with respect to the same real property.
 
"Second Mortgage Sublimit" shall mean the amount of $10,000,000.
 
"Single Employer Plan" shall mean any Plan which is not a Multiemployer Plan (as
such term is defined in ERISA).
 
"Subprime Sublimit" shall mean the amount of $5,000,000.
 
"Subsidiary" shall mean, with respect to any Person, any corporation,
association, partnership, joint venture, or other business or corporate entity,
enterprise or organization (a) in which such Person holds an ownership interest,
directly or indirectly (through one or more intermediaries), the result of which
gives such Person the voting power (other than ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other governing body of such organization,
association, partnership, joint venture or other entity, or (b) the management
of which is otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.
 
"Tangible Net Worth" shall mean at any date, with respect to Financial, the
total of the capital stock (net of treasury stock, if any), paid in surplus,
general contingency reserves and retained earnings (deficit), in each case
determined in accordance with GAAP, minus the following items (without
duplication of deductions), if any, appearing on Financial's balance sheet
prepared in accordance with GAAP:
 
i. The book amount of all deferred charges (including specifically deferred
income taxes);
 
ii. The book amount of all assets which would be treated as intangibles under
GAAP; and
 
iii. The amount of any write-up in the book value of any asset resulting from a
revaluation thereof from the book value entered upon acquisition.
 
"VA" shall mean the Veterans Administration, or any successor thereto.
 
1.2  Other Definitional Provisions.
 
(a)  All terms defined in the Agreement shall have the defined meanings when
used in the Note or any certificate or other document made or delivered pursuant
hereto or thereto unless otherwise defined therein.
 
(b)  As used herein, in the Note or in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms relating to the Borrowers
not defined in subsection 1.1, and accounting terms partly defined in
subsection 1.1 to the extent not defined, shall have the respective meanings
given to them under GAAP.
 
(c)  The definition of any document or instrument includes all schedules,
attachments and exhibits thereto and all renewals, extensions, supplements and
amendments thereof; terms otherwise defined herein have the same meanings
throughout the Agreement.
 
(d)  "Hereunder," "herein," "hereto," "the Agreement" and words of similar
import refer to this entire document; "including" is used by way of illustration
and not by way of limitation, unless the context clearly indicates the contrary;
and the singular includes the plural and conversely.
 
SECTION 2.   AMOUNT AND TERMS OF COMMITMENT
 
2.1  Commitment. Subject to the terms and conditions of the Agreement, the Bank
agrees to make revolving credit loans (the "Loans") to the Borrowers from time
to time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed the lesser of (a)(i) from and including April 27,
2006 through and including December 14, 2006, $40,000,000, (ii) from and
including December 15, 2006 through and including January 15, 2007, $65,000,000
and (iii) from and including January 16, 2007 through and including April 26,
2007, $40,000,000, and (b) the Borrowing Base in existence at such time. During
the Commitment Period and as long as no Event of Default exists, the Borrowers
may use the Commitment by borrowing, prepaying the Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.
 
Subject to the terms and conditions of this Agreement (including the limitations
on the availability of LIBOR Rate Loans and including the termination, of the
Commitment as set forth in Section 7 hereof), the Loans may from time to time be
(i) LIBOR Rate Loans, (ii) Prime Rate Loans, or (iii) a combination thereof, as
determined by the Borrowers, provided that no Loan shall be made as a LIBOR Rate
Loan after the day that is five days prior to the last day of the Commitment
Period.
 
2.2  Note. The Loans made by the Bank pursuant hereto shall be evidenced by a
promissory note of the Borrowers, substantially in the form of Exhibit A
attached hereto and made a part hereof (the "Note"), payable to the order of the
Bank and evidencing the obligation of the Borrowers to pay the aggregate unpaid
principal amount of the Loans made by the Bank, with interest thereon at a rate
per annum equal to (i) in the case of Prime Rate Loans, the Prime Rate in effect
from time to time and (ii) in the case of LIBOR Rate Loans if permitted
hereunder at such time, the LIBOR Rate determined for each such loan plus one
and thirty-five one hundredths percent (1.35%), subject with respect to each of
the aforesaid interest rates to the default interest rate provisions of
subsection 2.6(c) hereof. Interest shall be payable in arrears and shall be due
on the fifteenth day of each month for the period ending on the last day of the
immediately preceding calendar month, beginning with May 15, 2006, and
continuing on the 15th day of each month thereafter, and on the last day of the
Commitment Period. If not sooner paid, the entire principal amount of the Loans
outstanding and any remaining unpaid interest on the Loans shall be due and
payable on, the last day of the Commitment Period. The Bank is hereby authorized
to record electronically or otherwise the date and amount of each Loan
disbursement made by the Bank and the date and amount of each payment or
prepayment of principal thereof, and any such recordation shall constitute
conclusive evidence, absent manifest error, of the accuracy of the information
so recorded; provided, however, the failure of the Bank to make any such
recordation(s) shall not affect the obligation of the Borrowers to repay
outstanding principal, interest, or any other amount due hereunder or under the
Note in accordance with the terms hereof and thereof. The Note shall (a) be
dated as of the date hereof, (b) be stated to mature on the last day of the
Commitment Period, and (c) bear interest from and including the date thereof on
the unpaid principal amount thereof from time to time outstanding at a rate per
annum equal to (i) in the case of Prime Rate Loans, the Prime Rate in effect
from time to time and (ii) in the case of LIBOR Rate Loans, the LIBOR Rate
determined for each such loan plus one and thirty-five one hundredths percent
(1.35%) subject with respect to each of the aforesaid interest rates to the
default interest rate provisions of subsection 2.6(c) hereof.
 
2.3  Procedure for Borrowing. The Borrowers may borrow under the Commitment
(subject to the limitations on the availability of LIBOR Rate Loans) during the
Commitment Period, provided the Borrowers shall give the Bank irrevocable
telephonic or written notice (which notice must be received by the Bank prior to
3:00 P.M., central time, for funding to be made that day) and on or before the
requested Borrowing Date, specifying (i) the date of the requested borrowing
(which shall be a Business Day), (ii) the amount of the requested borrowing,
(iii) whether the borrowing is to be of a LIBOR Rate Loan, a Prime Rate Loan or
a combination thereof and (iv) if the borrowing is to be entirely or partly of a
LIBOR Rate Loan, the amount of the Prime Rate Loan, if any, and the amount of
the LIBOR Rate Loan and the length of the initial Interest Period therefor. Each
borrowing pursuant to the Commitment shall be in the principal amount (a) in the
case of Prime Rate Loans, of $50,000 or any larger amount, and (b) in the case
of LIBOR Rate Loans, of $500,000 or any larger amount, provided, however, with
respect to Prime Rate Loans and LIBOR Rate Loans that no borrowing shall exceed
the then undrawn amount of the Commitment. No more than five (5) LIBOR Rate
Loans shall be outstanding at any time. On the Borrowing Date, the Bank shall
make available to the Borrowers the funds requested, subject to the satisfaction
of the terms and conditions of the Agreement, by crediting the account of
Financial on the books of the Bank at its 8333 Douglas Avenue, Dallas,
Texas 75225 office or other national or state bank or trust company which is
organized under the laws of the United Sates of America or any state therein,
which has capital, surplus and undivided profits of at least $500,000,000, and
whose certificates of deposit have at least the third highest credit rating
given by Moody's Investors Service, Inc. as directed by Financial with the funds
requested. If for any reason the Bank is unable to make funds available to the
Borrowers as aforesaid, the Bank shall notify the Borrowers immediately. The
provisions for conversion and continuation of the Loans are set forth in
subsection 2.9.
 
2.4  Commitment Fee. The Borrowers agree to pay to the Bank a commitment fee for
the Commitment Period, computed at the rate of one-fifth of one percent (1/5%)
per annum, on the average daily unused amount of the Commitment of the Bank
during the Commitment Period, payable quarterly in arrears and due on the
fifteenth day of each July, October, January and April for the three-month
period ending on the last day of the immediately preceding calendar month, and
on the last day of the Commitment Period, commencing on the first of such dates
to occur after the date hereof.
 
2.5  Termination or Reduction of Commitment. The Borrowers shall have the right,
upon not less than five Business Days' written notice to the Bank, to terminate
the Commitment or, from time to time (and so long as no Default exists), reduce
the amount of the Commitment, provided that (i) any such reduction shall be
accompanied by prepayment of the Loans made hereunder, together with accrued
interest on the amount so prepaid to the date of such prepayment, to the extent,
if any, that the amount of such Loans then outstanding exceeds the amount of the
Commitment as then reduced, and (ii) any such termination of the Commitment
shall be accompanied by prepayment in full of the Loans then outstanding
hereunder, together with accrued interest thereon to the date of such
prepayment, the payment of any unpaid commitment fee then accrued hereunder and,
if a Loan is a LIBOR Rate Loan that is prepaid other than at the end of the
Interest Period applicable thereto, by any amounts payable pursuant to
Subsection 2.13, Indemnity. Any such reduction shall be in the amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof and shall reduce
permanently the amount of the Commitment then in effect.
 
2.6  Computation of Interest and Fees; Default Interest.
 
(a)  Commitment fees on the Commitment and interest in respect of the Loans
shall be calculated on the basis of a 360 day year for the actual days elapsed.
Any change in the interest rate on the Note resulting from a change in the Prime
Rate, or the Reserve Requirements or the applicable Assessments shall become
effective as of the opening of business on the day on which such change in the
Prime Rate, the Reserve Requirements or the applicable Assessments shall become
effective, without notice to the Borrowers; however, the Bank shall give the
Borrowers prompt notice of all changes in the Prime Rate, the Reserve
Requirements or the applicable Assessments.
 
(b)  Each determination of an interest rate by the Bank pursuant to the
Agreement shall be conclusive and binding on the Borrowers in the absence of
manifest error.
 
(c)  If an Event of Default has occurred and is continuing, the entire unpaid
balance of the Loans shall bear interest at a rate per annum which is the sum of
(i) three percent (3.0%), and (ii) the rate which would otherwise be applicable
thereto, from the date of such non-payment until paid in full (before, as well
as after, judgment).
 
2.7  Extension of Commitment Period. At any time during the sixty days
immediately preceding the last day of the Commitment Period, the Borrowers may
request in writing that the Bank extend the Commitment Period for a period not
to exceed 364 days and the Bank in its sole discretion may elect to extend the
Commitment Period for such period by written notice from the Bank to the
Borrowers, which written notice shall include the number of days by which the
Commitment Period shall be extended. Each notice granting an extension shall be
attached to the Note and shall constitute an amendment extending the Commitment
Period and the maturity date of the Note by the number of days specified in the
notice. If the Bank does not elect to extend the Commitment Period, the Bank
shall not be required to give notice to the Borrowers of such election not to
extend. If the Borrowers have not received notice from the Bank as stated herein
that the Bank has elected to extend the Commitment Period by one year, the
Commitment Period shall be deemed not to have been extended.
 
2.8  Use of Proceeds. The proceeds of the initial Loan made hereunder shall be
used by the Borrowers to pay in full the obligations outstanding under the
Existing Credit Agreement, if any. The remaining proceeds of the initial Loan
made hereunder and the proceeds of subsequent Loans made hereunder shall be used
by the Borrowers for lawful purposes in Financial's business.
 
2.9  Conversion and Continuation Options.
 
(a)  The Borrowers may elect from time to time to convert outstanding Loans from
LIBOR Rate Loans to Prime Rate Loans by giving the Bank prior irrevocable notice
of such election no later than 3:00 p.m., central time, for conversions to be
made that day, provided that any such conversion of LIBOR Rate Loans may only be
made on the last day of an Interest Period with respect thereto. Subject to the
limitations on the availability of LIBOR Rate Loans, the Borrowers may elect
from time to time to convert outstanding Loans from Prime Rate Loans to a LIBOR
Rate Loan by giving the Bank telephonic or written notice (the "Notice of
Conversion") no later than 3:00 p.m., central time, on the date of conversion,
which Notice of Conversion shall specify (i) the date for the conversion,
(ii) the aggregate amount of Prime Rate Loans to be converted and (iii) the
length of the initial Interest Period for such LIBOR Rate Loan. Each conversion
from Prime Rate Loans to a LIBOR Rate Loan shall be in the principal amount of
$500,000 or any larger amount. All or any part of outstanding LIBOR Rate Loans
and Prime Rate Loan may be converted as provided herein, provided that
(i) (unless the Bank otherwise consents) no Prime Rate Loan may be converted
into a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) no Prime Rate Loan may be converted into a LIBOR Rate Loan
after the date that is five days prior to the last day of the Commitment Period.
 
(b)  Subject to the limitations on the availability of LIBOR Rate Loans, any
LIBOR Rate Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrowers giving the Bank
telephonic or written notice, at least three Business Days prior to the last day
of the then current Interest Period, and which notice shall specify (i) the
amount of the LIBOR Rate Loans to be continued as such and (ii) the length of
the Interest Period for such LIBOR Rate Loans. All or any part of outstanding
LIBOR Rate Loans may be continued as provided herein, provided that (i) (unless
the Bank otherwise consents) no LIBOR Rate Loan may be continued when any
Default or Event of Default has occurred and is continuing and (ii) no LIBOR
Rate Loan may be continued as a LIBOR Rate Loan after the date that is five days
prior to the last day of the Commitment Period.
 
2.10  Inability to Determine Interest Rate. If by reason of circumstances
affecting the relevant market adequate and reasonable means do not exist for
ascertaining the LIBOR Rate, any LIBOR Rate Loans requested to be made shall be
made as Prime Rate Loans.
 
2.11  Illegality; Impracticability. Notwithstanding any other provision herein,
if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful, or if compliance
by the Bank with any request or directive (whether or not having the force of
law) from any Governmental Authority occurring after the date hereof shall make
it impracticable for the Bank to make or maintain LIBOR Rate Loans as
contemplated by this Agreement, the commitment of the Bank hereunder to make
LIBOR Rate Loans shall forthwith be canceled and, until such time as it shall no
longer be unlawful for the Bank to make or maintain LIBOR Rate Loans, the Bank
shall then have a commitment only to make a Prime Rate Loan when a LIBOR Rate
Loan is requested, and the Bank's Loans then outstanding as LIBOR Rate Loans, if
any, shall be converted automatically to Prime Rate Loans as required by law. If
any such conversion of a LIBOR Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, the Borrowers
shall pay to such Bank such amounts, if any, as may be required pursuant to
subsection 2.13, Indemnity.
 
2.12  Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof applicable to the Bank or
compliance by the Bank with any request or directive (whether or not having the
force of law) from any Governmental Authority, in each case made subsequent to
the date hereof:
 
(a)  shall (i) subject the Bank to any tax of any kind whatsoever with respect
to any LIBOR Rate Loans made by it or its obligation to make LIBOR Rate Loans or
change the basis of taxation of payments to the Bank in respect thereof,
(ii) change any franchise tax or any tax measured by or imposed upon the overall
net income of the Bank or (iii) change any branch tax or any tax measured by or
imposed upon overall capital or net worth of the Bank;
 
(b)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, the Bank which is not otherwise
included in the determination of the LIBOR Rate hereunder; or
 
(c)  shall impose on the Bank any other condition;
 
and the result of any of the foregoing is to increase the cost to the Bank, by
an amount which the Bank deems to be material, of making LIBOR Rate Loans or to
reduce any amount receivable hereunder in respect thereof, then the Borrowers
shall promptly pay the Bank, upon its demand, any additional amounts necessary
to compensate the Bank for such increased cost or reduced amount receivable; in
addition, in any such case, the Borrowers may elect to convert the LIBOR Rate
Loans made by the Bank hereunder to Prime Rate Loans in which case the Borrowers
shall promptly pay to the Bank, upon demand, without duplication, such amounts,
if any, as may be required pursuant to subsection 2.13.
 
2.13  Indemnity. The Borrowers agree to indemnify the Bank and to hold the Bank
harmless from any loss or expense which the Bank may sustain or incur (other
than through the Bank's gross negligence or willful misconduct) as a consequence
of the Borrowers' making a prepayment of a LIBOR Rate Loan on a day which is not
the last day of an Interest Period with respect thereto (whether by
acceleration, demand or otherwise). Such indemnification may include, without
limitation, an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid for the period from the date
of such prepayment to the last day of the applicable Interest Period in each
case at the applicable rate of interest for such LIBOR Rate Loans provided for
herein over (ii) the amount of interest (as reasonably determined by the Bank)
which would have accrued to the Bank on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
 
SECTION 3.   REPRESENTATIONS AND WARRANTIES
 
In order to induce the Bank to enter into the Agreement and to make the Loans
herein provided for, the Borrowers hereby covenant, represent and warrant,
jointly and severally, to the Bank that on the date hereof:
 
3.1  Financial Statements. Financial has heretofore furnished to the Bank the
balance sheet of Financial as of December 31, 2005, and the related audited
statements of income and retained earnings and of changes in cash flows for the
fiscal year of Financial then ended, certified by Deloitte & Touche, independent
public accountants. Such financial statement fairly presents the financial
condition of Financial as of the date thereof and the results of the operations
of Financial for the period then ended, and from December 31, 2005 to the date
hereof, there has been no material adverse change in such condition.
 
3.2  Corporate Existence; Compliance with Law. Each of the Borrowers (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) has the corporate power and authority to
conduct the business in which it is currently engaged, (c) is qualified as a
foreign corporation under the laws of any jurisdiction where the failure to so
qualify would have a material adverse effect on the business of such Borrower,
and (d) is in compliance with all Requirements of Law, except to the extent that
the failure to comply therewith would not, in the aggregate, have a material
adverse effect on the business, operations, property or financial or other
condition of such Borrower and would not materially adversely affect the ability
of such Borrower to perform its obligations under the Agreement and the Note.
 
3.3  Corporate Power; Authorization; Enforceable Obligations. Each of the
Borrowers has the corporate power and authority to make, deliver and perform the
Agreement and the Note and to borrow hereunder and has taken all corporate
action necessary to be taken by it to authorize the borrowings on the terms and
conditions of the Agreement and the Note and to authorize the execution,
delivery and performance of the Agreement and the Note. No consent, waiver or
authorization of, or filing with, any Person (including without limitation any
Governmental Authority), is required to be made or obtained by either of the
Borrowers in connection with the borrowings hereunder or the execution,
delivery, performance, validity or enforceability of the Agreement and the Note.
The Agreement has been, and the Note will be, duly executed and delivered on
behalf of each of the Borrowers and the Agreement constitutes, and the Note when
executed and delivered hereunder will constitute, a legal, valid and binding
obligation of each of the Borrowers enforceable against each of the Borrowers in
accordance with its terms, subject to the effect, if any, of bankruptcy,
insolvency, reorganization, arrangement or other similar laws relating to or
affecting the rights of creditors generally and the limitations, if any, imposed
by the general principles of equity and public policy.
 
3.4  No Legal Bar. The execution, delivery and performance of the Agreement and
the Note, the borrowings hereunder and the use of the proceeds thereof do not
and will not violate any Requirement of Law or Contractual Obligation of either
of the Borrowers and do not and will not result in, or require, the creation or
imposition of any Lien on any of the properties of either of the Borrowers or
their respective revenues pursuant to any Requirement of Law or Contractual
Obligation.
 
3.5  No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the best
knowledge of the Borrowers, threatened by or against either of the Borrowers or
against any of their respective properties or revenues (a) with respect to the
Agreement or the Note or any of the transactions contemplated hereby or thereby,
or (b) which could reasonably be expected to have a material adverse effect on
the business, operations, property or financial or other condition of either of
the Borrowers.
 
3.6  Regulation U. Neither of the Borrowers is engaged in, nor will either of
them engage in, principally or as one of its important activities, the business
of extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Loans
hereunder will be used for "purchasing" or "carrying" "margin stock" as so
defined or for any purpose which violates, or which would be inconsistent with,
the provisions of the Regulations of such Board of Governors. If requested by
the Bank, the Borrowers will furnish to the Bank a statement in conformity with
the requirements of Federal Reserve Form U-1 referred to in said Regulation U to
the foregoing effect.
 
3.7  Investment Company Act. Neither of the Borrowers is an "investment company"
or a company "controlled" by an "investment company," within the meaning of the
Investment Company Act of 1940, as amended.
 
3.8  Disclosure. No representations or warranties made by either of the
Borrowers in the Agreement or in any other document furnished from time to time
in connection herewith (as such other documents may be supplemented from time to
time) contains or will contain any untrue statement of a material fact or, omits
or will omit to state any material fact necessary to make the statements herein
or therein not misleading.
 
3.9  Subsidiary Information. Financial has no Subsidiaries, other than M/I Title
Agency, Ltd. and Washington/Metro Residential Title Agency, LLC.
 
SECTION 4.   CONDITIONS PRECEDENT
 
4.1  Conditions to Initial Loan. The obligation of the Bank to make its initial
disbursement under the Loans on the first Borrowing Date is subject to the
satisfaction of the following conditions precedent on or prior to such date:
 
(a)  Note. The Bank shall have received the Note, conforming to the requirements
hereof and duly executed and delivered by a duly authorized officer of each of
the Borrowers.
 
(b)  Legal Opinions of Counsel to the Borrowers. The Bank shall have received an
executed legal opinion of J. Thomas Mason, Esq., General Counsel of M/I Homes,
dated the date hereof and addressed to the Bank, substantially complying with
the requirements of Exhibit B hereto, and otherwise in form and substance
satisfactory to the Bank and covering such other matters incident to the
transactions contemplated hereby as the Bank and its counsel may reasonably
require.
 
(c)  Corporate Proceedings of the Borrowers. The Bank shall have received a copy
of the resolutions (in form and substance satisfactory to the Bank) of the sole
shareholder (M/I Homes) of Financial and of the Executive Committee of the Board
of Directors of M/I Homes authorizing (i) the execution, delivery and
performance of the Agreement, (ii) the consummation of the transactions
contemplated hereby, (iii) the borrowings herein provided for, and (iv) the
execution, delivery and performance of the Note and the other documents provided
for in the Agreement, all certified by the Secretary or the Assistant Secretary
of each of the Borrowers as of the date hereof. Such certificate shall state
that the resolutions set forth therein have not been amended, modified, revoked
or rescinded as of the date hereof.
 
(d)  Incumbency Certificate of the Borrowers. The Bank shall have received a
certificate of the Secretary or an Assistant Secretary of each of the Borrowers,
dated the date hereof, as to the incumbency and signature of the officers of
each of the Borrowers executing the Agreement, the Note and any certificate or
other documents to be delivered pursuant hereto or thereto.
 
(e)  No Proceedings or Litigation; No Injunctive Relief. No action, suit or
proceeding before any arbitrator or any Governmental Authority shall have been
commenced, no investigation by any Governmental Authority shall have been
commenced and no action, suit, proceeding or investigation by any Governmental
Authority shall have been threatened, against either of the Borrowers or any of
the officers or directors of either of the Borrowers seeking to restrain,
prevent or change the transactions contemplated by the Agreement in whole or in
part or questioning the validity or legality of the transactions contemplated by
the Agreement or seeking damages in connection with such transactions.
 
(f)  Consents, Licenses, Approvals, etc. The Bank shall have received true
copies (certified to be such by the Borrowers or other appropriate party) of all
consents, licenses and approvals required in accordance with applicable law in
connection with the execution, delivery, performance, validity and
enforceability of the Agreement and the Note, if the failure to obtain such
consents, licenses or approvals, individually or in the aggregate, would have a
material adverse effect on either of the Borrowers or would adversely affect the
validity or enforceability of any of the foregoing documents, and approvals
obtained shall be in full force and effect and be satisfactory in form and
substance to the Bank.
 
(g)  Compliance with Law. Neither of the Borrowers shall be in violation in any
material respect of any applicable statute, regulation or ordinance, including
without limitation statutes, regulations or ordinances relating to environmental
matters, of any governmental entity, or any agency thereof, in any respect
materially and adversely affecting the business, property, assets, operations or
condition, financial or otherwise, of either of the Borrowers.
 
(h)  No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing hereunder prior to or after giving effect to the
making of the initial disbursement of the Loans hereunder.
 
(i)  No Material Adverse Change. There shall have been no material adverse
change in the financial condition or business or operations of Financial from
the date of Financial's December 31, 2005 audited financial statements to the
first Borrowing Date.
 
(j)  Hedging Policy. The Bank shall have received Financial's policy and
procedures with respect to hedging transactions, a copy of which shall be
attached hereto as Exhibit D (the "Hedging Policy"), certified by a Responsible
Officer.
 
(k)  Additional Matters. All corporate and other proceedings and all other
documents and legal matters in connection with the transactions contemplated by
the Agreement and the Note shall be satisfactory in form and substance to the
Bank and its counsel.
 
(l)  Fee Letter. The Bank shall have received a fee letter in form and substance
acceptable to the Bank executed by Borrowers.
 
4.2  Conditions to All Loans. The obligation of the Bank to make any Loan
hereunder on any date (including without limitation the first Borrowing Date) is
subject to the satisfaction of the following conditions precedent as of such
date:
 
(a)  Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Agreement and any representations and warranties
made by each of the Borrowers which are contained in any certificate, document
or financial or other statement furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such loan as if made on and as of such date unless stated to
relate to a specific earlier date.
 
(b)  No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Loan to be
made on such date.
 
Each borrowing by the Borrowers under the Agreement shall constitute a
representation and warranty by each of the Borrowers as of the date of such
borrowing that the conditions contained in the foregoing paragraphs (a) and (b)
of this subsection 4.2 have been satisfied.
 
SECTION 5.   AFFIRMATIVE COVENANTS
 
The Borrowers hereby agree, jointly and severally, that, from the date hereof
and so long as the Commitment remains in effect, the Note remains outstanding
and unpaid or any other amount is owing to the Bank hereunder, Financial shall
(and, in the case of subsection 5.6(e) hereof, M/I Homes shall also):
 
5.1  Financial Statements. Furnish to the Bank:
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of each of Financial and M/I Homes, a copy of the audited balance
sheet of Financial and M/I Homes, respectively, as at the end of such year and
the related audited statements of income and retained earnings and cash flows
for such year, together with the opinion of independent certified public
accountants of nationally recognized standing, which opinion shall not contain a
"going concern" or like qualification or exception, or qualification arising out
of the scope of the audit or qualification which would affect the computation of
financial covenants contained herein other than a qualification for consistency
due to a change in the application of GAAP with which Financial's or M/I Homes'
independent certified public accountants concur; and
 
(b)  as soon as available, but in any event not later than 45 days after the end
of each monthly accounting period, the unaudited balance sheet of each of
Financial and Mil Homes as at the end of each such month and the related
unaudited statements of income and retained earnings of each of Financial and
M/I Homes for such month and the portion of the fiscal year through such date
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer of Financial or M/I Homes, as
applicable, as being fairly stated in all material respects.
 
All such financial statements required by this subsection 5.1 shall be complete
and correct in all material respects and prepared in reasonable detail and in
accordance with GAAP (except, in the case of the financial statements referred
to in subparagraph (b), that such financial statements need not contain
footnotes).
 
5.2  Certificates; Other Information. Furnish to the Bank:
 
(a)  concurrently with the delivery of each financial statement referred to in
subsection 5.1(a) above and each financial statement referred to in
subsection 5.1(b) above, a summary in form and substance satisfactory to the
Bank of the hedging investments described in subsection 6.5(vi) hereof, and a
certificate of a Responsible Officer of Financial or M/I Homes, as applicable
(in the form of Exhibit C or such other form as shall be reasonably acceptable
to the Bank), stated to have been made after due examination by such Responsible
Officer (i) stating that, to the best of such officer's knowledge, Financial or
M/I Homes during such period has observed or performed in all material respects
all of its covenants and other agreements, and satisfied every condition,
contained in this Agreement and the Note to be observed, performed or satisfied
by it, and that such officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, and (ii) showing in detail
the calculations supporting such statement in respect of subsections 5.7, 5.8,
5.9, 6.3 and 6.5;
 
(b)  as soon as available, but in any event not later than 20 days after the end
of each monthly accounting period, a Borrowing Base Certificate, certified by a
Responsible Officer of Financial as being accurate in all material respects;
 
(c)  promptly upon receipt thereof, copies of all final reports submitted to
Financial by independent certified public accountants in connection with each
annual, interim or special audit of the books of Financial made by such
accountants, including without limitation any final comment letter submitted by
such accountants to management in connection with their annual audit; and
 
(d)  promptly, on reasonable notice to Financial, such additional financial and
other information as the Bank may from time to time reasonably request.
 
5.3  Maintenance of Existence. Preserve, renew and keep in full force and effect
its corporate existence and take all reasonable action to maintain all rights,
privileges, contracts, copyrights, patents, trademarks, trade names and
franchises necessary or desirable in the normal conduct of its business, and
comply with all Contractual Obligations and Requirements of Law, except to the
extent that the failure to take such actions or comply with such Contractual
Obligations and Requirements of Law would not, in the aggregate, have a material
adverse effect on the business, operations, property or financial or other
condition of Financial.
 
5.4  Maintenance of Property, Insurance. Keep all property useful in and
necessary to its business in good working order and condition; maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks (but including
in any event public liability, general liability and business interruption
insurance) as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to the Bank, upon written
request, full information as to the insurance carried.
 
5.5  Inspection of Property; Books and Records; Discussions. Keep proper books
of record and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities, subject in the case of interim
statements to year-end audit adjustments; and permit representatives of the Bank
to visit and inspect any of its properties, and examine and make abstracts from
any of its books and records at any reasonable time and as often as may
reasonably be requested, and to discuss the business, operations, properties and
financial and other condition of Financial with officers and employees of
Financial and, if notice thereof is given to the Borrowers prior to the date of
such discussions, with its independent certified public accountants. The Bank
shall keep confidential the information it receives pursuant to subsection 5.2
hereof and this subsection 5.5, provided that the Bank may disclose such
information to its regulators, auditors and counsel on a need to know basis, and
to any proposed assignee so long as such assignee agrees to the confidentiality
restrictions set forth in this section, and the Bank must disclose such
information if required to do so by law (including without limitation by
judicial or administrative process).
 
5.6  Notices. Promptly give notice to the Bank:
 
(a)  of the occurrence of any Default or Event of Default;
 
(b)  of any (i) default under any other Contractual Obligation that would enable
the obligee of the Contractual Obligation to compel Financial to immediately pay
all amounts owing thereunder or otherwise accelerate payments thereunder and
would have a material adverse effect on Financial, or (ii) litigation,
investigation or proceeding which may exist at any time between Financial and
any Governmental Authority, which, if adversely determined, would have a
material adverse effect on the business, operations, property or financial or
other condition of Financial;
 
(c)  of any litigation or proceeding affecting Financial (i)(A) in which the
amount involved is $100,000 or more and not covered by insurance, or (B) which,
in the reasonable opinion of a Responsible Officer of Financial, would, if
adversely determined, have a material adverse effect on Financial, or (ii) in
which injunctive or similar relief is sought and which, in the reasonable
opinion of a Responsible Officer of Financial, would, if adversely determined,
have a material adverse effect on Financial;
 
(d)  of the following events, as soon as possible and in any event within 30
days after Financial knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan with respect to which the PBGC has
not waived the 30 day reporting requirement, or (ii) the institution of
proceedings or the taking or expected taking of any other action by PBGC or
Financial or any Commonly Controlled Entity to terminate or withdraw or
partially withdraw from any Plan under circumstances which could lead to
material liability to the PBGC or, with respect to a Multiemployer Plan, the
Reorganization or Insolvency (as each such term is defined in ERISA) of the Plan
and in addition to such notice, deliver to the Bank whichever of the following
may be applicable: (A) a certificate of a Responsible Officer of Financial
setting forth details as to such Reportable Event and the action that Financial
or such Commonly Controlled Entity proposes to take with respect thereto,
together with a copy of any notice of such Reportable Event that may be required
to be filed with PBGC, or (B) any notice delivered by PBGC evidencing its intent
to institute such proceedings or any notice to PBGC that such Plan is to be
terminated, as the case may be; and
 
(e)  of a material adverse change in the business, operations, property or
financial or other condition of Financial or M/I Homes.
 
Each notice pursuant to this subsection 5.6 shall be accompanied by a statement
of the chief executive officer or chief financial officer or other Responsible
Officer of Financial setting forth details of the occurrence referred to therein
and stating what action Financial proposes to take with respect thereto. For all
purposes of clause (d) of this subsection 5.6, Financial shall be deemed to have
all knowledge or knowledge of all facts attributable to the administrator of
such Plan if such Plan is a Single Employer Plan.
 
5.7  Maintenance of Tangible Net Worth. Maintain at all times its Tangible Net
Worth in an amount equal to at least $3,500,000.
 
5.8  Maintenance of Liabilities to Tangible Net Worth Ratio. Maintain at all
times a ratio of Liabilities to Tangible Net Worth not in excess of 10.0 to 1.0.
 
5.9  Maintenance of EBIT to Interest Expense Ratio. Maintain a ratio of EBIT to
Interest Expense, determined as of the end of each monthly accounting period of
each fiscal year and as of the end of each fiscal year, on a rolling 12 month
basis (with the period of determination being the 12 month period ending on the
date as of which such determination is made), of not less than 1.50 to 1.0.
 
5.10  Collateral. Promptly provide to the Bank, at any time and from time to
time as the Bank may request in its sole discretion, a first priority security
interest in all of Financial's then existing or thereafter acquired Mortgage
Loans, all rights to receive payments under or with respect to such Mortgage
Loans, all mortgage notes evidencing such Mortgage Loans, all Mortgages securing
such mortgage notes, all Purchase Commitments relating thereto, and all proceeds
of the foregoing as security for the Borrowers' obligations to the Bank under
this Agreement and the Note and promptly execute and deliver all such
documentation (including without limitation Financial's mortgage notes) as the
Bank shall reasonably request to perfect the Bank's security interest in such
collateral. Beginning on the fifth (5th) day after the funding of a Mortgage
Loan, each such mortgage note, and the related mortgage (or a certified copy
thereof) and Purchase Commitment, shall be held by Financial at its address set
forth in Section 8.2, unless they have been delivered to the Bank or to a
secondary market lender.
 
5.11  Secondary Market Lenders. (a) Provide to the Bank on the first Business
Day of each calendar quarter, commencing on June 1, 2006, and continuing on the
first Business Day of each January, April, July and October thereafter, for the
Bank's review and approval, the current list of secondary market lenders that
purchase mortgage loans from Financial, and (b) by the end of such calendar
quarter, remove from the list and cease to sell mortgage loans to any secondary
market lender that is not acceptable to the Bank in the Bank's sole discretion.
 
SECTION 6.   NEGATIVE COVENANTS
 
The Borrowers hereby agree, jointly and severally, that, from the date hereof
and so long as the Commitment remains in effect, the Note remains outstanding
and unpaid or any other amount is owing to the Bank hereunder, Financial shall
not, directly or indirectly:
 
6.1  Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (other than purchases on open account in the ordinary course of
Financial's business) except for (a) Indebtedness evidenced by this Agreement
and the Note, (b) Indebtedness for which Liens are permitted pursuant to
subsection 6.2(g) hereof, provided that the aggregate amount of such
Indebtedness does not exceed the amount of the Liens permitted by
subsection 6.2(g), and (c) unsecured Indebtedness of Financial to M/I Homes for
loans and advances from M/I Homes and for property and services provided by M/I
Homes.
 
6.2  Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except:
 
(a)  Liens, if any, in favor of the Bank including without limitation Liens on
mortgage notes receivable;
 
(b)  Liens for taxes and special assessments not yet due or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of Financial in accordance with
GAAP;
 
(c)  Carriers', warehousemen's, materialmen's, mechanics', repairmen's, or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of Financial in accordance with GAAP;
 
(d)  pledges or deposits in connection with workers' compensation, unemployment
insurance and other social security legislation;
 
(e)  Liens of landlords, arising solely by operation of law, on fixtures and
moveable property located on premises leased in the ordinary course of business,
provided that the rental payments secured thereby are not yet due;
 
(f)  Liens arising as a result of a judgment or judgments against Financial
which do not in the aggregate exceed $200,000 at any time outstanding, which are
being diligently contested in good faith, which are not the subject of any
attachment, levy or enforcement proceeding, and as to which appropriate reserves
have been established in accordance with GAAP;
 
(g)  Liens to secure purchase money obligations and capitalized leases, provided
that the aggregate amount of the obligations secured by such Liens shall not
exceed $250,000 at any time; and
 
(h)  Liens in connection with the purchase and pledge by Financial, in making
first mortgage loans permitted hereunder, of certificates of deposits to
investors purchasing such first mortgage loans, in accordance with, and subject
to the limitations set forth in, subsection 6.3 hereof.
 
6.3  Prohibition on Contingent Obligations. Agree to or assume, guarantee,
indorse or otherwise in any way be or become responsible or liable for, directly
or indirectly, any Contingent Obligation, including but not limited to
Contingent Obligations incurred as a result of sales of any notes with recourse
or as a general partner in a partnership; provided, however, that in making
first mortgage loans permitted hereunder, Financial may, in lieu of requiring
down payments from mortgagors, purchase and pledge to investors purchasing such
first mortgage loans certificates of deposit in an aggregate amount not to
exceed $2,500,000.
 
6.4  Prohibition on Fundamental Changes. Enter into any transaction of merger,
consolidation, amalgamation or reorganization, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, whether now
owned or hereafter acquired, or make any material change in the method by which
it conducts business.
 
6.5  Limitation on Investments. Make or commit to make any advance, loan,
extension of credit or capital contribution to, or purchase of, any stock,
bonds, notes, debentures or other securities of or make any other investment in,
any Person (all such transactions being herein called "investments") except for
(i) Eligible Mortgage Loans, (ii) Cash Equivalents, (iii) investments in the
ordinary course of Financial's business in standard instruments hedging against
interest rate risk incurred in the origination and sale of mortgage loans, in
each case matching a hedging instrument or instruments to specific mortgages or
specific groups of mortgages, but in no event including investments in futures
contracts, options contracts or other derivative investment vehicles acquired as
independent investments, and (iv) loans and advances to M/I Homes; provided,
however, that nothing in this subsection 6.5 shall prohibit or otherwise
restrict Financial from purchasing and pledging certificates of deposit in
accordance with, and subject to the limitations set forth in, subsection 6.3
hereof.
 
6.6  Prohibition on Subsidiaries. Create or form any Subsidiaries other than M/I
Title Agency, Ltd. and Washington/Metro Residential Title Agency, LLC.
 
6.7  Prohibition on Changes in Hedging Policy. Amend or modify Financial's
policy or procedures with respect to hedging transactions, in any material
respect, from the Hedging Policy provided to the Bank pursuant to
subsection 4.1(j) hereof and attached hereto as Exhibit D.
 
6.8  Incorporation of Covenants from M/I Homes Loan Agreement. Without
limitation of any thing contained herein, each of the covenants set forth in
Sections 6.11, 6.12 and 6.13 of the M/I Homes Loan Agreement, as in effect on
the date hereof, are incorporated herein by this reference and shall be treated
for all purposes as being included in this Agreement; provided that any
modification of any such covenant pursuant to the M/I Homes Loan Agreement which
causes it to be more favorable to Bank shall automatically be incorporated
herein. No other modification of such covenants shall be incorporated herein
unless the Bank agrees thereto in writing. Any violation or breach of any such
covenant shall be a violation or breach of this Agreement and the Bank shall
have all rights and remedies with respect thereto that are available hereunder,
under the Note and under applicable law.
 
SECTION 7.   DEFAULTS, EVENTS OF DEFAULT
 
Upon the occurrence of any of the following events:
 
(1) the Borrowers shall fail to pay any principal of the Note when due in
accordance with the terms thereof or hereof; or
 
(2) the Borrowers shall fail to pay any interest on the Note, or any fee,
charge, reimbursement or other amount payable hereunder, within three (3) days
after the date when due in accordance with the terms thereof or hereof; or
 
(3) any representations or warranty made or deemed made by the Borrowers herein
or which is contained in any certificate, document or financial or other written
statement furnished at any time under or in connection herewith or therewith
shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; or
 
(4) (a) Financial shall commence any case, proceeding or other action (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (ii) seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its assets, or Financial shall make a general assignment for the benefit of its
creditors; or (b) there shall be commenced against Financial any case,
proceeding or other action of a nature referred to in clause (a) above which
(i) results in the entry of an order for relief or any such adjudication or
appointment, and (ii) remains undismissed, undischarged or unbonded for a period
of 60 days; or (c) there shall be commenced against Financial any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (d) Financial shall take any action in
furtherance of, or indicating its consent top approval of, or acquiescence in,
any of the acts set forth in clauses (a), (b) or (c) above; or (e) Financial
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
 
(5) Financial shall default in (a) the observance or performance of any covenant
or agreement contained in subsection 5.6, 5.10 or subsection 6.7 herein or shall
fail to comply with the limitations of subsection 6.5(vi) herein, (b) the
observance or performance of any covenant or agreement contained in any other
provision of Section 6 or in any provision of subsections 5.1, 5.2, 5.7, 5.8,
5.9 and 5.11 herein and such default remains uncured ten days after the Bank
notifies the Borrowers that such default has occurred, or (c) the observance or
performance of any other covenant or agreement contained herein, which default
shall remain unremedied for 30 days after the Borrowers receive written notice
from the Bank that such a default has occurred, which notice shall specify the
nature of the default; or
 
(6) (a) any Person affiliated with Financial shall engage in any "prohibited
transaction" (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (b) any "accumulated funding deficiency" (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan, (c) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings is, in the opinion of the Bank, likely to result in
the termination of such Plan for purposes of Title IV of ERISA, and, in the case
of a Reportable Event, the continuance of such Reportable Event remains
unremedied for 30 days after notice of such Reportable Event pursuant to
Section 4043(a), (c) or (d) of ERISA is given or, in the case of institution of
proceedings, such proceedings continue for 30 days after commencement thereof,
(d) any Single Employer Plan shall terminate for purposes of Title IV of ERISA,
or (e) any other event or condition shall occur or exist with respect to a
Single Employer Plan, and in each case in clauses (a) through (e) above, such
event or condition, together with all other such events or conditions, if any,
could subject Financial to any tax, penalty or other liabilities in the
aggregate material in relation to the business, operations, property or
financial or other condition of Financial; or
 
(7) one or more judgments or decrees shall be entered against Financial
involving in the aggregate a liability (not covered by insurance) of $200,000 or
more and all such judgments or decrees in excess of $200,000 shall not have been
vacated, satisfied, discharged, or stayed or bonded pending appeal within 30
days from the entry thereof; or
 
(8) M/I Homes shall cease to own directly one hundred percent (100%) of all of
the issued and outstanding stock of Financial; or
 
(9) any Borrowing Base Certificate required to be furnished to the Bank in
accordance with subsection 5.2(b) hereof indicates that the principal amount of
the Loans then outstanding exceeds the Commitment then permitted hereunder and,
within five calendar days after the delivery of such Borrowing Base Certificate
to the Bank, the Borrowers have not cured this event by (a) the reduction of the
principal amount of the Loans then outstanding to an amount not in excess of the
Commitment then permitted hereunder, or (b) the delivery to the Bank of a more
current Borrowing Base Certificate that demonstrates that the principal amount
of the Loans outstanding as of the date of such Borrowing Base Certificate is
not in excess of the Commitment permitted hereunder at such time; or
 
(10) there is a Default or an Event of Default (as those terms are defined in
the M/I Homes Loan Agreement) under the M/I Homes Loan Agreement or any one or
more of the Notes (as that term is defined in the M/I Homes Loan Agreement), M/I
Homes defaults in the payment or compliance with the terms of any other
Indebtedness or Contractual Obligation or Contingent Obligation and the Bank in
its reasonable discretion deems such default material, or Financial defaults on
its Guaranty of the M/I Homes Loan Agreement; or
 
(11) the M/I Homes Loan Agreement is terminated, voluntarily or involuntarily,
for any reason or any collateral shall be pledged to secure the M/I Homes Loan
Agreement;
 
then, and in any such event, (a) if such event is an Event of Default specified
in subsection (4) above, automatically the Commitment, if still outstanding,
shall immediately terminate and the Loans hereunder (with accrued interest
thereon), and all other amounts owing under the Agreement or the Note shall
immediately become due and payable, and (b) if such event is any other Event of
Default and is continuing, either or both of the following actions may be taken:
(i) the Bank may, by notice to the Borrowers, declare the Commitment to be
terminated forthwith, whereupon the Commitment shall immediately terminate; and
(ii) the Bank may, by notice of default to the Borrowers, declare the Loans
hereunder (with accrued interest thereon) and all other Obligations owing under
this Agreement and the Note to be due and payable forthwith, whereupon the same
shall immediately become due and payable. Except as expressly provided above in
this Section 7, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers.
 
SECTION 8.   MISCELLANEOUS
 
8.1  Amendments and Waivers; Acknowledgments.
 
(a)  The Bank and the Borrowers may, from time to time, enter into written
amendments, supplements or modifications for the purpose of adding any
provisions to the Agreement or the Note or changing in any manner the rights of
the Bank or the Borrowers hereunder or thereunder, and the Bank may execute and
deliver to the Borrowers a written instrument waiving, on such terms and
conditions as the Bank may specify in such instrument, any of the requirements
of the Agreement or the Note or any Default or Event of Default and its
consequences. Any such waiver and any such amendment, supplement or modification
shall be binding upon the Borrowers, the Bank, and all future holders of the
Note. In the case of any waiver, the Borrowers and the Bank shall be restored to
their former position and rights hereunder and under the outstanding Note, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
 
(b)  Each of Financial and M/I Homes hereby represents, warrants, acknowledges
and admits that (i) it has been advised by counsel in the negotiation,
execution, and delivery of this Agreement, (ii) it has made an independent
decision to enter into this Agreement, without reliance on any representation,
warranty, covenant or undertaking by Bank, whether written, oral or implicit,
other than as expressly set out in this Agreement, (iii) there are no
representations, warranties, covenants, undertakings or agreements by Bank
except as expressly set out in this Agreement, (iv) Lender has no fiduciary duty
to any of Financial or M/I Homes with respect to the transactions contemplated
hereby, (v) the relationship pursuant hereto between Borrowers, on one hand, and
Lender, on the other hand, is and shall be solely that of debtor and creditor
respectively, (vi) no partnership or joint venture exists with respect hereto
between the Borrowers and Lender, (vii) should an Event of Default or Default
occur or exist, Lender will determine in its sole discretion and for its own
reasons what remedies and actions it will or will not exercise or take at that
time, (viii) without limiting any of the foregoing, Borrowers are not relying
upon any representation or covenant by Lender, or any representative thereof,
and no such representation or covenant has been made, that Lender will, at the
time of an Event of Default or Default, or at any other time, waive, negotiate,
discuss, or take or refrain from taking any action permitted hereunder with
respect to any such Event of Default or Default or any other provision hereof
and (ix) Lender has relied upon the truthfulness of the acknowledgments in this
section in deciding to execute and deliver this Agreement.
 
(c)  This written agreement represents the final agreement between the parties
and may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.
 
there are no unwritten oral agreements between the parties.
 
8.2  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing or by telecopy or other
electronic facsimile and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered by hand, or when deposited
in the United States Mail, Registered or Certified, Return Receipt Requested,
postage prepaid, or, in the case of telecopy or other electronic facsimile
notice, when receipt thereof is confirmed by sender's electronic facsimile
machine, addressed as follows in the case of the Borrowers and the Bank, or to
such address or other address as may be hereafter notified by the respective
parties hereto and any future holders of the Note:
 
Financial: M/I Financial Corp.
 
3 Easton Oval
 
Columbus, Ohio 43219
 
Attention: Phillip G. Creek
 
Facsimile: (614) 418-8080
 
 
with a copy to: J. Thomas Mason, Esq.
 
M/I Homes, Inc.
 
3 Easton Oval
 
Columbus, Ohio 43219
 
Facsimile: (614) 418-8030
 
 
M/I Homes: M/I Homes, Inc.
 
3 Easton Oval
 
Columbus, Ohio 43219
 
Attention: Robert H. Schottenstein
 
with a copy to: Phillip G. Creek
 
Facsimile: (614) 418-8080
 
 
with a copy to: J. Thomas Mason, Esq.
 
Facsimile: (614) 418-8030
 
 
The Bank: Guaranty Bank
 
8333 Douglas Avenue
 
11th Floor
 
Dallas, Texas 75225
 
Attention: Dustin Ortmann
 
Facsimile: (214) 360-4892
 
8.3  No Waiver: Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Bank, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
8.4  Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of the Agreement and the Note and shall remain in full force and
effect until the Agreement is terminated and all indebtedness created or
evidenced by the Agreement or the Note is paid in full.
 
8.5  Payment of Expenses; Indemnity.
 
(a)  Payment of Expenses. Borrowers will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any other document referred to herein, and (ii) all reasonable costs and
expenses incurred by or on behalf of Lender, including attorneys' fees,
advisors' fees, travel costs and miscellaneous expenses, in connection with
(A) the negotiation, preparation, execution and delivery of this Agreement, and
any and all consents, amendments, waivers or other documents or instruments
relating hereto, (B) the borrowing hereunder and other action reasonably
required in the course of administration hereof, (C) monitoring or confirming
(or preparation or negotiation of any document related to) Borrowers' compliance
with any covenants or conditions contained in this Agreement, or (D) the defense
or enforcement of this Agreement or the defense of Lender's exercise of its
right hereunder.
 
(b)  Indemnity. Borrowers agree to indemnify Lender, upon demand, from and
against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
"liabilities and costs") which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against Lender growing out of, resulting
from or in any other way associated with this Agreement and the transactions and
events (including the enforcement or defense thereof) at any time associated
herewith or contemplated herein.
 
The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability, or are caused, in whole or in part, by any
negligent act or omission of any kind by Lender,
 
provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any liabilities and costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any Person (including Borrowers or any of
their affiliates) ever alleges such gross negligence or willful misconduct by
Lender, the indemnification provided for in this section shall nonetheless be
paid upon demand, subject to later adjustment or reimbursement, until such time
as a court of competent jurisdiction enters a final judgment as to the extent
and effect of the alleged gross negligence or willful misconduct. As used in
this section the term "Lender" shall refer not only to Lender but also each
director, officer, agent, attorney, employee, representative and affiliate of
Lender.
 
8.6  Obligations Joint and Several. 
 
(a)  Each Borrower shall be jointly and severally liable for all of the
obligations of the Borrowers under this Agreement, regardless of which Borrower
actually receives the proceeds of the Loans or the benefit of any other
extensions of credit hereunder, or the manner in which the Borrowers or the Bank
account therefor in their respective books and records.
 
(b)  Each Borrower acknowledges that it will enjoy significant benefits from the
business conducted by the other Borrower because of, inter alia, their combined
ability to bargain with other Persons including without limitation their ability
to receive the credit extensions under this Agreement, which would not have been
available to an individual Borrower acting alone. Each Borrower has determined
that it is in its best interest to procure the credit facilities contemplated
hereunder, with the credit support of the other Borrower as contemplated by this
Agreement.
 
(c)  The Bank advised the Borrowers that it is unwilling to enter into this
Agreement and make available the credit facilities extended hereby or thereby to
a Borrower unless the other Borrower agrees, among other things, to be jointly
and severally liable for the due and proper payment of the Loans of the other
Borrower under this Agreement. Each Borrower has determined that it is in its
best interest and in pursuit of its purposes that it so induce the Bank to
extend credit pursuant to this Agreement (i) because of the desirability to each
Borrower of the credit facilities hereunder and the interest rates and the modes
of borrowing available hereunder, (ii) because each Borrower may engage in
transactions jointly with other Borrower, and (iii) because each Borrower may
require, from time to time, access to funds under this Agreement for the
purposes herein set forth. Each Borrower, individually, expressly understands,
agrees and acknowledges, that the credit facilities contemplated hereunder would
not be made available on the terms herein in the absence of the collective
credit of the Borrowers, and the joint and several liability of all such Persons
hereunder. Accordingly, each Borrower individually acknowledges that the benefit
of the accommodations made under this Agreement to the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the
indebtedness actually borrowed by, advanced to, or the amount of credit provided
to, or the amount of collateral provided by, any individual Borrower.
 
(d)  Each Borrower has determined that it has and, after giving effect to the
transactions contemplated by this Agreement (including, without limitation, the
inter-Borrower arrangement set forth in this Section) will have, assets having a
fair saleable value in excess of the amount required to pay its probable
liability on its existing debts as they fall due for payment and that the sum of
its debts is not and will not then be greater than all of its property at a fair
valuation, that such Borrower has, and will have, access to adequate capital for
the conduct of its business and the ability to pay its debts from time to time
incurred in connection therewith as such debts mature and that the value of the
benefits to be derived by such Borrower from the access to funds under this
Agreement (including, without limitation, the inter-Borrower arrangement set
forth in this Section) in reasonably equivalent to the obligations undertaken
pursuant hereto.
 
(e)  To the extent that applicable law otherwise would render the full amount of
the joint and several obligations of any Borrower hereunder invalid or
unenforceable, such Borrower's obligations hereunder shall be limited to the
maximum amount which does not result in such invalidity or unenforceability;
provided, however, that each Borrower's obligations hereunder shall be
presumptively valid and enforceable to their fullest extent in accordance with
the terms hereof, as if this Section were not a part of this Agreement.
 
(f)  To the extent that either Borrower shall make a payment under this Section
of all or any of the Obligations (other than credit facilities made to that
Borrower for which it is primarily liable) (a "Joint Liability Payment") which,
taking into account all other Joint Liability Payments then previously or
concurrently made by the other Borrower, exceeds the amount which such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Joint Liability Payments in the same proportion that such
Borrower's "Allocable Amount" (as defined below) (as determined immediately
prior to such Joint Liability Payments) bore to the aggregate Allocable Amounts
of each of the Borrowers as determined immediately prior to the making of such
Joint Liability Payments, then, following indefeasible payment in full in cash
of the Obligations and termination of the Commitment, such Borrower shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, the other Borrower for the amount of such excess, pro rata based
upon their respective Allocable Amounts in effect immediately prior to such
Joint Liability Payments. As of any date of determination, the "Allocable
Amount" of either Borrower shall be equal to the maximum amount of the claim
which could then be recovered from such Borrower under this Section without
rendering such claim voidable or avoidable under Section 548 of Chapter 11 of
the Bankruptcy Code or under any applicable state Uniform fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law.
 
(g)  The Bank is hereby authorized, without notice or demand and with affecting
the liability of the other Borrower hereunder, to, at any time and from time to
time, (i) renew, extend or otherwise increase the time for payment of the
Obligations; (ii) accept partial payments of the Obligations; and (iii) settle,
release, compromise, collect or otherwise liquidate the Obligations in any
manner, without affecting or impairing the obligations of either Borrower.
Except as specifically provided in this Agreement, the Bank shall have the
exclusive right to determine the time and manner of application of any payments
or credits, whether received from either Borrower or any other source, and such
determination shall be binding on both Borrowers. All such payments and credits
may be applied, reversed and reapplied, in whole or in part, to any of the
Obligations. The Bank shall determine in its sole discretion without affecting
the validity or enforceability of the Obligations of the other Borrower.
 
(h)  Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by the Bank with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by either Borrower and
delivered to the Bank; (iii) failure by the Bank to preserve its rights with
respect to the Obligations; (iv) the institution of any proceeding under the
United States Bankruptcy Code, or any similar proceeding, by or against either
Borrower or the Bank's election in any such proceeding of the application of
Section 1111(b)(2) of the United States Bankruptcy Code; (v) any borrowing or
grant of a security interest by either Borrower as debtor-in-possession, under
Section 364 of the United States Bankruptcy Code; (vi) the disallowance, under
Section 502 of the United States Bankruptcy Code, or all or any portion of the
Bank's claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
 
(i)  Until all Obligations have been paid and satisfied in full and the
Commitment hereunder is terminated, no payment made by or for the account of
either Borrower including, without limitation, a payment made by such Borrower
on behalf of the liabilities of the other Borrower shall entitle such Borrower,
by subrogation or otherwise, to any payment from the other Borrower or from or
out of the other Borrower's property and such Borrower shall not exercise any
right or remedy against the other Borrower or any property of the other Borrower
by reason of any performance of such Borrower of its joint and several
obligations hereunder.
 
(j)  Any notice given by one Borrower hereunder shall constitute and be deemed
to be notice given by both Borrowers, jointly and severally. Notice given by the
Bank to any one Borrower hereunder in accordance with the terms hereof shall
constitute notice to each Borrower. The knowledge of one Borrower shall be
imputed to the other Borrower and any consent by one Borrower shall constitute
the consent of and shall bind the other Borrower.
 
(k)  This Section is intended only to define the relative rights of the
Borrowers and nothing set forth in this Section is intended to or shall impair
the obligations of the Borrowers, jointly and severally, to pay any amounts as
and when the same shall become due and payable in accordance with the terms of
this Agreement. Nothing contained in this Section shall limit the liability of
either Borrower to pay the credit facilities made directly or indirectly to that
Borrower and accrued interest, fees and expenses with respect thereto for which
such Borrower shall be primarily liable.
 
(l)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of each Borrower to which such
contribution and indemnification is owing. The rights of either indemnifying
Borrower against the other Borrower under this Section shall be exercisable upon
the full and indefeasible payment of the Obligations and the termination of the
credit facilities hereunder.
 
(m)  This Agreement is a primary and original obligation of each of the
Borrowers and each of the Borrowers shall be liable for all existing and future
Obligations of any other Borrower as fully as if such Obligations were directly
incurred by such Borrower.
 
(n)  Each Borrower, as joint and several primary obligor of the Obligations
directly incurred by the other Borrower, authorizes the Bank, without giving
notice to such Borrower or obtaining such Borrower's consent or any other
Borrower's consent and without affecting the liability of such Borrower for the
Obligations directly incurred by the other Borrower, from time to time to:
 
(i)  compromise, settle, renew, extend the time for payment, change the manner
or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations; grant other indulgences to the other
Borrower in respect thereof; or modify in any manner any documents relating to
the Obligations;
 
(ii)  declare all Obligations due and payable upon the occurrence and during the
continuance of an Event of Default;
 
(iii)  apply payments received by the Bank from either Borrower to any
Obligations, in such order as the Bank shall determine, in its sole discretion;
and
 
(iv)  exercise, in its sole discretion, any right, remedy or combination thereof
which may then be available to the Bank, since it is such Borrower's intent that
the Obligations be absolute, independent and unconditional obligations of such
Borrower under all circumstances.
 
(o)  Each Borrower further agrees that its obligations hereunder shall not be
impaired in any manner whatsoever by any bankruptcy, extensions, moratoria or
other relief granted to the other Borrower pursuant to any statute presently in
force or hereafter enacted.
 
8.7  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrowers, all future holders of the Note and their
respective successors and assigns, except that the Borrowers may not assign or
transfer any of their respective rights or obligations under the Agreement
without the prior written consent of the Bank. Lender may at any time assign all
or a portion of its rights and obligations under this Agreement; provided if at
the time of such an assignment, no Default has occurred and is continuing, such
assignment shall not be made without the prior written consent of Borrowers,
which consent shall not be unreasonably withheld.
 
8.8  Adjustments; Set-off. In addition to any rights and remedies of the Bank
provided by law, upon the occurrence of an Event of Default and acceleration of
the obligations owing in connection with the Agreement, the Bank shall have the
right, without prior notice to the Borrowers, any such notice being expressly
waived by the Borrowers to the extent permitted by applicable law, to set off
and apply against any indebtedness, whether matured or unmatured, of either or
both of the Borrowers to the Bank, any amount held by or owing from, the Bank to
or for the credit or the account of either or both of the Borrowers at, or at
any time after, the happening of any of the above mentioned events, and the
aforesaid right of set-off may be exercised by the Bank against either or both
of the Borrowers or against any trustee in bankruptcy, debtor in possession,
assignee for the benefit of creditors, receiver, custodian or execution,
judgment or attachment creditor of either or both of the Borrowers or against
anyone else claiming through or against either or both of the Borrowers or such
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, custodian or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set off shall not have been
exercised by the Bank prior to the making, filing or issuance of or service upon
the Bank of, or of notice of, any such petition, assignment for the benefit of
creditors; appointment or application for the appointment of a receiver; or
issuance of execution, subpoena, order or warrant. The Bank agrees promptly to
notify the Borrowers after any such set off and application made by the Bank,
provided that the failure to give such notice shall not affect the validity of
such set off and application.
 
8.9  Waiver of Jury Trial, Punitive Damages, etc. Borrowers and Lender hereby
knowingly, voluntarily, intentionally, and irrevocably (a) waive, to the maximum
extent not prohibited by law, any right to a trial by jury in respect of any
litigation based hereon, or directly or indirectly at any time arising out of,
under or in connection with this Agreement, the Note or any transaction
contemplated hereby and thereby or associated herewith and therewith, before or
after maturity; (b) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any such litigation any "Special
Damages", as defined below; certifies that no party hereto nor any
representative of Lender or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers; and (d) acknowledges that it
has been induced to enter into this Agreement, the Note and the transactions
contemplated hereby and thereby by, among other things, the mutual waivers and
certifications contained in this section. as used in this section, "Special
Damages" includes all special, consequential, exemplary, or punitive damages
(regardless of how named), but does not include any payments or funds which any
party hereto has expressly promised to pay or deliver to any other party hereto.
 
8.10  Counterparts; Effective Date. The Agreement may be executed by one or more
of the parties to the Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. The Agreement shall become effective upon the receipt by the
Bank of executed counterparts of the Agreement by each of the parties hereto.
 
8.11  Governing Law; Submission to Process. This Agreement and the Note shall be
deemed contracts and instruments made under the laws of the State of Texas and
shall be construed as enforced in accordance with and governed by the laws of
the State of Texas and the laws of the United States of America, without regard
to principles of conflicts of law. Each of financial and M/I Homes hereby
irrevocably submits itself to the non-exclusive jurisdiction of the state and
federal courts sitting in the State of Texas and agrees and consents that
service of process may be made upon it in any legal proceeding relating hereto
or the note by any means allowed under Texas or federal law. The parties hereto
hereby waive and agree not to assert, by way of motion, as a defense or
otherwise, that any proceeding arising out of or in any way related hereto or
the Note is brought in an inconvenient forum or that the venue thereof is
improper, and further agree to a transfer of any such proceeding to a federal
court sitting in the State of Texas to the extent that it has subject matter
jurisdiction, and otherwise to a state court in the County of Dallas, Texas. In
furtherance thereof, Borrowers and Lender each hereby acknowledge and agree that
it was not inconvenient for them to negotiate and receive funding of the
transactions contemplated by this Agreement in such county and that it will be
neither inconvenient nor unfair to litigate or otherwise resolve any disputes or
claims in a court sitting in such county.
 
8.12  Limitation on Interest. Lender and Borrowers intend to contract in strict
compliance with applicable usury law from time to time in effect. In furtherance
thereof such Persons stipulate and agree that none of the terms and provisions
contained herein or in the Note shall ever be construed to create a contract to
pay, for the use, forbearance or detention of money, interest in excess of the
maximum amount of interest permitted to be charged by applicable law from time
to time in effect. Neither Borrowers nor any present or future guarantors,
endorsers, or other Persons hereafter becoming liable for payment of any
obligation hereunder or under the Note shall ever be liable for unearned
interest thereon or shall ever be required to pay interest thereon in excess of
the maximum amount that may be lawfully charged under applicable law from time
to time in effect, and the provisions of this section shall control over all
other provisions herein or in the Note which may be in conflict or apparent
conflict herewith. Lender expressly disavows any intention to charge or collect
excessive unearned interest or finance charges in the event the maturity of any
obligation hereunder or under the Note is accelerated. If (a) the maturity of
any obligation hereunder or under the Note is accelerated for any reason,
(b) any obligation hereunder or under the Note is prepaid and as a result any
amounts held to constitute interest are determined to be in excess of the legal
maximum, or (c) Lender or any other holder of any or all of the obligations
hereunder or under the Note shall otherwise collect moneys which are determined
to constitute interest which would otherwise increase the interest on any or all
of the obligations hereunder or under the Note to an amount in excess of that
permitted to be charged by applicable law then in effect, then all sums
determined to constitute interest in excess of such legal limit shall, without
penalty, be promptly applied to reduce the then outstanding principal of the
related obligations hereunder or under the Note or, at Lender's or holder's
option, promptly returned to Borrowers or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the maximum amount permitted under applicable
law, Lender and Borrowers (and any other payors thereof) shall to the greatest
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the obligations hereunder or
under the Note in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable law in order to lawfully charge the maximum amount of interest
permitted under applicable law. In the event applicable law provides for an
interest ceiling under Chapter 303 of the Texas Finance Code (the "Texas Finance
Code") as amended, for that day, the ceiling shall be the "weekly ceiling" as
defined in the Texas Finance Code; provided that if any applicable law permits
greater interest, the law permitting the greatest interest shall apply. As used
in this section the term "applicable law" means the laws of the State of Texas
including the laws of the United States of America, as such laws now exist or
may be changed or amended or come into effect in the future.
 
8.13  Amendment and Restatement. This Agreement amends and restates the Existing
Credit Agreement in its entirety.
 
8.14  Headings. The headings of the Sections and subsections of the Agreement
are inserted for convenience only and shall not be deemed to constitute a part
hereof.
 
[The remainder of this page has been intentionally left blank.]
 
 

 
 

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers to be
effective as of the day and year first above written.
 
GUARANTY BANK
 
By: /s/ Randy Reid             
Randy Reid
Senior Vice President
M/I FINANCIAL CORP.
 
By:/s/ Phillip G. Creek              
Phillip G. Creek
Chief Financial Officer and Treasurer
     
M/I HOMES, INC.
 
By: /s/ Phillip G. Creek                     
Phillip G. Creek
Senior Vice President, Chief
Financial Officer and Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 


 
SECONDARY MARKET LENDERS
 
Wells Fargo Home Mortgage
3601 Minnesota Drive, Suite 200
Bloomington, MN 55435
 
Countrywide Funding Corp.
750 Holiday Drive
Pittsburgh, Pennsylvania 15220
Astoria Federal Savings
2000 Marcus Avenue
Lake Success, NY 11042
 
Huntington Mortgage Company
7575 Huntington Park Drive
Columbus, Ohio 43235
Fifth Third Bank
21 East State Street
Columbus, Ohio 43215
 
Freddie Mac (FHLMC)
8200 Jones Branch Drive
McLean, Virginia 22102
Fannie Mae (FNMA)
One South Wacker Drive
Suite 1300
Chicago, Illinois 60606
 
Unizan Bank
66 South Third Street
Columbus, Ohio 43215
National City
3232 Newmark Drive
Miamisburg, OH 45342
 
Washington Mutual
11835 West Olympic Blvd.
Los Angeles, CA 90064
CitiMortgage, Inc.
13736 Riverport Dr.
Maryland Heights, MO 63043
 
US Bank
3501 Del Prado Blvd.
Cape Coral, FL 33904
Chase Manhattan Mortgage Corp.
6867 Southpoint Drive North
Jacksonville, FL 32216
 
Guaranty Residential Lending
8333 Douglas Ave.
Dallas, TX 75225
GMAC Bank
100 Witmer Road
Horsham, PA 19044
 
Universal Savings Bank
5151 W. State Street
Milwaukee, WI 53208

 
 
 

--------------------------------------------------------------------------------

EXHIBIT A
 
REVOLVING LOAN PROMISSORY NOTE
 
$65,000,000.00         Dallas, Texas                            April 27, 2006
 
FOR VALUE RECEIVED, the undersigned M/I FINANCIAL CORP. and M/I HOMES, INC.
("Borrowers"), jointly and severally promise to pay to the order of GUARANTY
BANK (herein called "Bank"), the principal sum of Sixty-Five Million and No/100
Dollars ($65,000,000.00) or, if less, the aggregate unpaid principal amount of
the Loans made under this Note by Bank to Borrowers pursuant to the terms of the
Loan Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America at
the offices of the Bank, 8333 Douglas Avenue, Dallas, Texas or at such other
place within Dallas County, Texas, as from time to time may be designated by the
holder of this Note.
 
This Note (a) is issued and delivered under that certain First Amended and
Restated Revolving Credit Agreement of even date herewith among Borrowers and
Bank (herein, as from time to time supplemented, amended or restated, called the
"Loan Agreement"), and is the Note as defined therein, and (b) is subject to the
terms and provisions of the Loan Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events. Payments on this Note shall be made and
applied as provided herein and in the Loan Agreement. Reference is hereby made
to the Loan Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to terms used and not defined herein.
 
On the fifteenth (15th) day of each calendar month, beginning on May 15, 2006,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
the Loans through and including the last day of the immediately preceding
calendar month. The principal amount of this Note, together with all interest
accrued hereon, shall be due and payable in full on the last day of the
Commitment Period which, if it does not occur sooner pursuant to the terms of
the Loan Agreement, or if it is not extended pursuant to subsection 2.7,
Extension of Commitment Period, of the Loan Agreement, shall be April 26, 2007.
 
Prime Rate Loans (exclusive of any past due principal or interest) from time to
time outstanding shall bear interest on each day outstanding at the Prime Rate
in effect on such day. LIBOR Rate Loans (exclusive of any past due principal or
interest) from time to time outstanding shall bear interest on each day
outstanding at the LIBOR Rate determined for such day plus one and thirty-five
one-hundredths percent (1.35%). Notwithstanding the foregoing provisions of this
paragraph, if an Event of Default has occurred and is continuing, all Loans from
time to time outstanding shall bear interest on each day outstanding at a rate
per annum which is the sum of (i) three percent (3.0%), and (ii) the rate which
would otherwise be applicable thereto, from the date of such non-payment until
paid in full (before, as well as after, judgment), and such interest shall be
due and payable immediately as it accrues. Notwithstanding the foregoing
provisions of this paragraph, if at any time the rate at which interest is
payable on this Note exceeds the maximum nonusurious rate of interest Bank is
permitted to contract for, take, charge, or receive with respect to the Loans
(the "Maximum Rate"), this Note shall bear interest at the Maximum Rate only but
shall continue to bear interest at the Maximum Rate until such time as the total
amount of interest accrued hereon equals (but does not exceed) the total amount
of interest which would have accrued hereon had there been no Maximum Rate
applicable hereto.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after mat city,
exceed the maximum amount of interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Loan Agreement which more fully set out the limitations on how interest
accrues hereon. In the event applicable law provides for a ceiling under
Section 303 of the Texas Finance Code, that ceiling shall be the weekly rate
ceiling and shall be used in this Note for calculating the Maximum Rate and for
all other purposes. The term "applicable law" as used in this Note shall mean
the laws of the State of Texas or the laws of the United States, whichever laws
allow the greater interest, as such laws now exist or may be changed or amended
or come into effect in the future.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
No waiver by Bank of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Bank; no delay or omission in
the exercise or enforcement by Bank of any rights or remedies shall ever by
construed as a waiver of any right or remedy of Bank; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Bank.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.
 
M/I FINANCIAL CORP.
 
By: /s/ Phillip G. Creek         
Phillip G. Creek
Chief Financial Officer and Treasurer
M/I HOMES, INC.
 
By:/s/ Phillip G. Creek             
Phillip G. Creek
Senior Vice President, Chief
Financial Officer and Assistant Secretary

 
 
 
 

--------------------------------------------------------------------------------

EXHIBIT B
 
OUTLINE OF LEGAL OPINION
 
The legal opinion should generally opine as to the following matters regarding
the Borrowers:
 
1. Due incorporation and valid corporate existence;
 
2. Requisite corporate power and authority for execution, delivery and
performance of the loan documents and for business conduct;
 
3. Due authorization of the loan documents;
 
4. Compliance with the loan documents will not violate, conflict, breach or
cause a default under corporate legislation or material agreements; and
 
5. Receipt of all necessary license, permits, etc. to carry out the loan
documents.
 
6. Federal courts sitting in the State of Ohio and Ohio courts should give
effect to the choice of the laws of the State of Texas to govern the Agreement
and the Note.
 

 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


FORM OF COMPLIANCE CERTIFICATE
[Letterhead of M/I-Financial Corp.]

 
[Date]
 
Mr. Dustin Ortmann
Guaranty Bank
8333 Douglas Avenue, 11th Floor
Dallas, TX 75225
 
Dear Dustin:
 
This letter is to comply with Section 5.2(a), Certificates, Other Information,
related to the First Amended and Restated Revolving Credit Agreement dated
April 27, 2006 (as amended, the "Revolving Credit Agreement") and is for the
period ending [Insert Appropriate Period] except the calculations for EBIT and
Interest Expense have been calculated for the rolling 12 month period indicated
on the attached statement. Capitalized terms used but not defined have the
meanings given to such terms in the Revolving Credit Agreement.
 
The undersigned certifies that, after due examination by the undersigned and to
the best of my knowledge, M/I Financial Corp. during the period stated above has
observed or performed in all material respects all of its covenants and the
agreements, and satisfied every condition, contained in the Revolving Credit
Agreement and Note to be observed, performed or satisfied by it, and that the
undersigned has no knowledge of any Default of Event of Default except [List any
defaults or events of defaults; if none, end sentence before "except."]
 
Additionally, I have enclosed a statement showing in detail the calculation of
certain sections of the Revolving Credit Agreement as required in the Revolving
Credit Agreement. All figures in this calculation are as of the end of the
accounting period stated in the first paragraph of this letter. The undersigned
certifies that the enclosed calculation is accurate in all material respects.
 
Certified by:
 
                        
Name Printed, Title
 
Enclosure:  Statement of Calculation of Certain Covenants
 
 
 
 

--------------------------------------------------------------------------------

 
M/I FINANCIAL CORP.
STATEMENT OF CALCULATION OF CERTAIN COVENANTS
 
[Date]
 
Capitalized terms used but not defined in this Compliance Certificate shall have
the meanings specified in the Revolving Credit Agreement.
 

 
Subsection No.
Covenant
1.
 
5.7, page 22
 
M/I Financial must maintain at all times its Tangible Net Worth equal to at
least $3,500,000.
 
   
M/I Financial's Tangible Net Worth = $_______________
 
2.
 
5.8, page 22
 
M/I Financial must maintain at all times a ratio of Liabilities to Tangible Net
Worth not in excess of 10.0 to 1.0.
 
   
M/I Financial's Liabilities = $______________
 
   
M/I Financial's Tangible Net Worth (from line 1) = $__________
 
   
Ratio of Liabilities to Tangible Net Worth = ___:___.
 
3.
 
5.9, page 22
 
M/I Financial must maintain a ratio of EBIT to Interest Expense, determined as
of the end of each monthly accounting period of each fiscal year and as of the
end of each fiscal year, on a rolling 12 month basis (with the period of
determination being the 12 month period ending on the date as to which such
determination is made), of not less than 1.50 to 1.0.
 
   
EBIT for the 12 month period beginning ______________ and ending ____________ =
$______________.
 
   
Interest Expense for the 12 month period beginning _____________ and ending
_______________ = $__________
 
   
Ratio of EBIT to Interest Expense = ___:___.
 
4.
 
6.3, page 24
 
M/I Financial may not incur any Contingent Obligations, except as specifically
stated:
 
   
In making first mortgage loans permitted under the Revolving Credit Agreement,
M/I Financial may, lieu of requiring down payments from mortgagors, purchase and
pledge to investors purchasing such first mortgage loans, certificates of
deposit in an aggregate amount not to exceed $2,500,000. Aggregate amount of
certificates of deposit = $________________.
 
   
Other Contingent Obligations = $______________.
 
5.
 
6.5, pages 24
 
M/I Financial may not make any investments except as specifically stated:
   
(i) Eligible Mortgage Loans:
(a) First mortgage loans in the ordinary course of M/I Financial's business to
natural persons for the purchase of residential real property=$_______.
 
(b) First mortgage loans made by M/I Financial for the purpose of homes from any
Person other than M/I Homes=$________________.
 
The amount of mortgage loans in (b) cannot exceed $5,000,000 in aggregate at any
one time outstanding.
 
(c) First mortgage loans in the ordinary course of M/I Financial's business to
natural persons to refinance an existing first mortgage loan=$___________.
 
The amount of first mortgage loans in (c) cannot exceed $5,000,000 in aggregate
at any one time outstanding.
 
(d) CD Enhanced loans in the ordinary course of M/I Financial's
business=$______________.
 
The amount of CD Enhanced loans in (d) cannot exceed $5,000,000 in aggregate at
any one time outstanding.
 
(e) Second mortgage loans in the ordinary course of M/I Financial's business to
natural persons for the purchase of residential real property=$__________.
 
The amount of mortgage loans in (e) cannot exceed $10,000,000 in aggregate at
any one time outstanding.
 
Are all of the mortgage loans in (e) made in connection with a specific
financing program to natural persons who have a first mortgage from M/I
Financial with respect to the same real property? _________
 
(f) Mortgage loans having a Risk Rating of less than A=$___________.
 
The amount of mortgage loans having a Risk Rating of less than A cannot exceed
$5,000,000 in the aggregate at any one time outstanding.
 
(ii) Cash Equivalents = $_____________.
 
(iii) Investments in ordinary course of M/I Financial's business in standard
instruments hedging against interest rate risk incurred in the origination and
sale of mortgage loans =$___________
 
Is each hedging instrument(s) matched to specific groups of mortgages?
__________
 
Are any hedging transactions:
 
(A) investments in future contracts? ____
(B) investments in options contracts? _____
(C) investments in other derivative investment vehicles acquired as independent
investments? ______
 
(See attached schedule.)
 
(v) Loan and advances to M/I Homes = $________
 
(Subsection 6.5 imposes no limit on loans and advances to M/I Homes.)
 
Does M/I Financial have any investments other than specifically listed above?
____________
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
 
MORTGAGE LOAN PRODUCTION AND DERIVATIVE INSTRUMENTS POLICY
 
General
 
1.  Interest Rate Lock Commitments which are derivative instruments under SFAS
133, entered into by MIF must be approved by either the President and CEO or VP
of Secondary Marketing, or other authorized personnel.
 
2.  The interest rate risk on the Pipeline must be minimized by covering at
least 70% but not more than 105% of the related total notional amount of risk
exposure with mandatory coverage. Additional optional coverage may be used at
the discretion of the President and CEO or Vice President of Secondary
marketing.
 
3.  Fair value risk on Mortgage Loan Inventory Held for Sale resulting from the
ultimate financing of a home must be 100% covered.
 
4.  Only the following types of securities (or derivative instruments) are
approved for use in covering risk arising from the aforementioned derivative
instruments.
 

 
l
Forward Mortgage Backed Securities ("FMBS")

 
l
Option Contracts

 
l
Mandatory or Best Effort Whole Loan Commitments

 
The type of derivative from the above "approved for use" list used to cover the
risk is at the discretion of the President and CEO of MIF and the VP of
Secondary Marketing for FMBSs and option contracts. In addition to the
aforementioned positions, the Assistant Manager of Secondary Marketing may
determine the use of Mandatory or Best Effort Whole Loan Commitments.
 
Any new type of security used to cover the aforementioned risk must be approved
in writing by the Chief Financial Officer prior to entering into such
transaction.
 
5.  Authorization for entering into or trading of any "approved for user
securities on behalf of MIF may only be executed by individuals authorized to do
so by Company Resolution and currently include the following positions:
 
President and CEO
VP of Secondary Marketing
Assistant Manager of Secondary Marketing
 
 
6.  Counterparties on any securities mentioned above must be approved in writing
by the Chief Financial Officer and are limited to prominent investment banking
firms or agency (FNMA or FHLMC) trading desks. Refer to Attachment A for the
current approved list of counterparties.
 
7.  MIF shall not put a hedge in place with the intention of speculation on
future changes in the market solely for profit.
 
8.  Monthly, MIF shall report the notional amount of its derivative instruments
and related hedged items to the Chief Financial Officer and Controller of the
Company. Such report shall be complete and consistently compiled from month to
month. Any significant changes in the methodology surrounding the compilation,
shall be immediately reported in writing to the Controller of the Company
 
Accounting - Overall
 
9.  All securities mentioned above, unless designated as a cash flaw hedge or a
fair value hedge must be initially recorded on the balance sheet at their fair
market value at the date of inception. Such derivative must then be revalued in
the financial statements at least quarterly throughout the contract life.
Revaluation and accounting for such transactions will be governed by the
procedures and methodology outline in the Accounting - Specific section below.
 
10.  Any derivative that is designated as a cash flow or fair value hedge must
first be approved by the Corporate Controller for such designation (typically
securities that hedge mortgage loan inventory). Hedge designation criteria under
SFAS 133 are extremely stringent and include specific documentation and
effectiveness testing. To achieve hedge designation, MIF must complete
Attachment B at inception of the program of same-type transactions and provide
to the Corporate Controller to verify that hedge designation is proper. In
addition, MIF Management, on a quarterly basis must evaluate the effectiveness
of the hedge using either regression analysis or ratio analysis. The method
chosen must be used throughout the life of the hedge program. Such analysis of
effectiveness must be provided to the Corporate Controller on a quarterly basis.
Revaluation and accounting for such transactions shall be governed by the
procedures and methodology outlined in, Accounting - Specific section.
 
Accounting - Specific
 
1.  Interest Rate Lock Commitments ("IRLC")
 
IRLC, as a non-designated derivative, shall be recorded at fair market value at
the date of inception. Any changes ("fair value adjustment") in fair value from
date of inception shall be determined on a monthly basis and recorded in current
earnings in financial services revenue. The calculation of the fair value
adjustment shall depend on how the interest rate risk on the related IRLC is
covered or minimized:
 
(a) For IRLC's that are covered by FMBS or Option Contracts, the fair value
adjustment shall be based on quoted market prices for securities backed by
similar loans. Such quoted market prices shall be obtained from either Bridge or
Telerate services or dealer quotes.
 
(b) For IRLC's that are covered by mandatory or best efforts whole loan
commitments, the fair value adjustment shall be based on the posted price of the
contract provided by the related counterparty.
 
2.  FMBS or Options on FMBS
 
FMBS or Options on FMBS, shall be recorded at fair value at the date of
inception. Any changes or "fair value adjustments" from the date of inception
shall be marked to fair value on a monthly basis in current earnings through
financial services revenue using quoted market prices. Such quoted market prices
shall be obtained from either Bridge or Telerate services or dealer quotes.
 
3.  Best Effort or Whole Loan Delivery commitments
 
As non-designated derivative instruments, these commitments shall be marked to
fair value on a monthly basis in current earnings through financial service
revenues using posted prices provided by the related counterparty.
 
4.  Mortgage Loans Held for Sale and Related Risk Coverage
 
Mortgage loans held for sale shall be marked to fair value, through financial
services revenue, on a quarterly basis using quoted market prices backed by
similar loans. Such quoted market prices shall be obtained from either Bridge or
Telerate services or dealer quotes. The change in fair value of the related risk
coverage will also be revalued for the same market change and recorded in
current earnings through financial services revenue, provided that the hedge
relationship is perfectly effective. To the extent that a hedge is highly
effective (i.e., >80% and <120% correlated), but not perfectly effective (i.e.,
100% correlated), that ineffectiveness must be taken immediately to the income
statement. The income statement impact of the "ineffective" portion of these
hedges must be disclosed in the annual report.
 
If a hedge fails to meet the >80% and <120% criteria, no hedge accounting is
permitted. The entire market revaluation of the derivative must be taken to the
income statement immediately each quarter.
 
5.  Options
 
Fees paid for options on FMBSs shall be expensed when incurred. Such options are
valued at $0 on the balance sheet until such time they become "in the money"
options.
 
Any significant changes to methodology of the above calculations, fundamental
changes in factors and sources of factors, or significant changes to underlying
assumptions used in the calculation must be communicated in writing to the Chief
Financial Officer, prior to implementation of such change. The CFO must approve
the change in writing.
 
DEFINITIONS AND OTHER INFORMATION
 
Cash Flow Hedges are hedges of a risk related to future anticipated cash flows.
For example: a whole loan contract that hedges the cash flow of a future sale of
a mortgage loan.
 
Derivative Instruments are securities, contracts or others that meet the
following four criteria:
 
l Has an "underlying" (for example, an exchange rate, a commodity price, an
interest rate).
l Has a "notional" (for example, a number of currency units or number of tons).
Together, the underlying and the notional determine the amount of derivative
settlement and whether or not settlement is required.
l Has little or no initial investment (value at inception is minimal - ongoing
value will depend on market fluctuations in the "underlying")
l Can be settled net (in most cases, this means the derivative can be settled in
cash, rather than requiring physical delivery of the "notional")
 
Documentation to support the hedge designation at inception of the hedge must
include:
 
l Specific description of the hedge being designated and the specific
transaction it will hedge.
l Type of FAS 133 hedge (see definition of cash flow and fair value hedges).
l Description of the methodology that will be used to calculate
correlation/effectiveness. This documentation must be sufficiently specific that
a third party could perform the analysis independently based on this
documentation and get the same results.
l Retrospective analysis of effectiveness.
l Prospective analysis of effectiveness.
l For hedges of forecasted transactions, documentation to substantiate the
likelihood of the forecasted transaction occurring. Effectiveness measures the
correlation between the changes in the derivative instrument and the hedged
item. In order to receive any SFAS 133 hedge accounting treatment, a hedge must
be proven to be highly effective - with a correlation of >80% and < 120%. The
method used for analysis of effectiveness may be statistical, such as regression
analysis, or may be ratio analysis. However, methodology must be reasonable and
consistent among similar hedges.
 
The analysis must include a retrospective analysis and a prospective analysis of
correlation at inception of the hedge. On a going basis (at least quarterly),
the prospective analysis must be updated to support ongoing hedge treatment. In
addition, at the end of each quarter, a retrospective analysis of actual changes
in the quarter must be performed, resulting in the actual entries booked for the
quarter.
 
Fair Value Hedges are hedges of an exposure related to an asset or liability
already recorded on the balance sheet. For example: a whole loan commitment that
hedges the change in fair value of mortgage loan inventory from the time of
closing to the date of sale to a third party.
 
Accounting for these hedges requires that the revaluation be taken immediately
to the income statement. However, the hedged transaction (i.e., the asset or
liability) is also revalued for the same market change and is also taken
immediately to the income statement such that the change in the hedge and the
hedged item offset.
 
Interest Rate Lock Commitment (IRLC) is a commitment with a borrower to provide
mortgage loans at pre-determined interest rates.
 
Mortgage Loan Inventory Held far Sale are residential mortgage loans receivable
collateralized by the underlying property.
 
PROCEDURES
 
l MBS trading for M/I Financial will only be executed by individuals authorized
by the Corporate Resolution. Whole loan trading will only be executed by
individuals approved by the President and CEO or Vice President of MIFC.
 
l Individuals performing M8S trades will complete a trade ticket, initial and
date
 
l FMBS trades will be verbally confirmed with the Dealer by an authorized trader
or another individual authorized by the President or Vice President of MIF. The
verbal confirmation must be done by an individual other than the original
trader. Once confirmed, the trade sheet will be initialed by the individual.
MIFC will assign an internal trade number to be used for tracking
 
l A copy of the completed trade ticket will be faxed to the Corporate Accounting
department by the end of the business day on which the trade was executed.
 
l The written trade confirmation from the Dealer will be sent directly to the
Accounting department. If a written confirmation is not received within 5
business days, the Accounting department must contact the Dealer for the
document. The Accounting department will date stamp the confirmation upon
receipt.
 
l In the event a written confirmation is received by the Accounting department
for which they have not received a trade ticket, the Accounting department must
immediately contact the Vice President of MIF.
 
l The Accounting department will be responsible to verify all trade information
for accuracy immediately upon receipt of confirmation. Any discrepancies should
be immediately discussed with the Dealer and if the difference cannot be
resolved, the Accounting department should contact the Vice President of MIF.
 
l When MIF buys back securities (pair-off), Accounting will be notified with a
separate trade ticket. This ticket will show the cash that should be wired or
received along with the settlement (delivery) date. It will be the
responsibility of the Accounting department to ensure the cash is received
and/or wired on the settlement date. If the money is due to MIFC and not
received on the settlement date, the Accounting department must contact the
Dealer for verification. Accounting will record receivable or payable of each
pair off in accounts payable- pair off.
 
l Individuals performing whole loan trades will be given written instructions
from an authorized trader. These instructions will include the investor name and
commitment period.
 
l The written confirmation of the mandatory or best effort whole loan commitment
will be reviewed by the Secondary Marketing Department.
 
l Monthly, MIF will provide Corporate Accounting with fair value adjustments for
determined in accordance with Company Policy stated above.
 
l Reporting - the following reports will be prepared by MIF and distributed as
follows:
 
¡ Daily Position Report will be prepared daily by the MIF Secondary Marketing
department and confirmed by the Vice President of Secondary Marketing or the
Assistant Manager of Secondary Marketing.
 
¡ Trade Log - a listing of all the Dealers and trades will be prepared monthly
by the MIF Secondary Marketing department and verified by the Vice President of
MIF.
 
¡ Monthly Mark to Market - a mark to market report will be prepared by the
Secondary Marketing department and confirmed by the Vice President of MIF for
the mortgage pipeline and all trades covering the pipeline, which may include
options.
 
¡ In addition to the monthly mark to market report, on a quarterly basis, the
Secondary Marketing Department will provide a summary of all "out-of-the money"
option coverage that is not included in monthly mark to market
 
REFERENCES
 
Effective July 2000, accounting for all hedging activities and derivatives
worldwide is ruled by Financial Accounting Standard (FAS) No. 133, "Accounting
for Derivative Instruments and Hedging Activities", as amended by Financial
Accounting Standard No. 137, "Accounting for Derivative Instruments and Hedging
Activities - Deferral of the Effective Date of FASB Statement No. 133, and
Financial Accounting Standard No. 138, "Accounting for Certain Derivative
Instruments and Certain Hedging Activities" and Statement No. 149 Amendment of
Statement 133 on Derivative Instruments and Hedging Activities. Additional
guidance is provided via a series of implementation issues addressed by the
Derivatives Implementation Group (DIG), under the guidance of the Financial
Accounting Standards Board.
 
ATTACHMENTS
 
Attachment A - Approved Counterparties
 
Attachment B - Example Hedge Designation Documentatio
 
 

--------------------------------------------------------------------------------

 
Attachment A
 
M/I Financial Corporation
 
Approved List of Counterparties
 
AVM
 
Bear Stearns
 
Credit Suisse First Boston
 
FNMA
 
Lehman Brothers
 
Morgan Stanley
 
Nomura Securities
 
Vining Sparks
 



 

--------------------------------------------------------------------------------

 
Attachment B
 
M/I Financial Corporation
 
Sample Documentation Template:
Date of Hedge Designation: MM/DDIYY
 
Hedged Transaction: Mortgage loans held for sale (Mortgage loan Inventory)
 
Nature of Risk Being Hedged:
The variability of changes in the fair value (cash flow) in mortgage inventory
due to changes in MBS market. Changes in the value of the securities are
expected to be highly effective in offsetting the changes in the value of
mortgage loan inventory attributable to fluctuations in the MBS market.
 
Hedge Objective:
The objective of the hedge is to eliminate the variability of changes in fair
value in the mortgage loan inventory from the time of closing with the third
party to the date of sale and ultimate funding by the investor.
 
Hedge Instrument:
 
Type = Fair Value Hedge
Instrument = Mortgage Backed Security
Notional - Varies
Maturity = Varies
Coupon Rate = Varies
Settlement - Monthly
 
Method of Assessing Hedge Effectiveness:
Regression analysis will be used to assess hedge effectiveness. The MBS should
have terms that match the critical terms of the mortgage loan inventory and thus
would be expected to perfectly offset the hedged changes in fair value exposure
noted above.
 
The change in value of the MBS designated as the hedging instrument due to
changes in the MBS market will be compared to the change in value of the
mortgage loan inventory due to changes in the MBS market.
 
Both at hedge inception and on an ongoing basis, this hedging relationship is
expected to be highly effective in achieving offsetting changes in cash flows.
 
Hedge effectiveness will be assessed on a quarterly basis using regression
analysis.

 

 

--------------------------------------------------------------------------------

 
EXHIBIT E
 
 
FORM OF BORROWING BASE CERTIFICATE
 
[Letterhead of M/I Financial Corp.]
 
[Date]
 
Mr. Dustin Ortmann
Guaranty Bank
8333 Douglas Avenue, 10th Floor
Dallas, Texas 75225
 
Dear Dustin:
 
This letter is to comply with Section 5.2(b), Certificates, Other Information,
related to the First Amended and Restated Revolving Credit Agreement dated
April 27, 2006, and is for the monthly accounting period ended
_________________. Capitalized terms used but not defined have the meanings
given to such terms in the Revolving Credit Agreement.
 
Set forth below is the calculation of the borrowing base. All figures in this
calculation are as at the end of the monthly accounting period set forth in the
first paragraph of this letter. The undersigned certifies that the calculation
set forth herein is true in all material respects.
 
1.
Eligible Mortgage Loans with attached Schedule = $___________.

 
2.
95% of Item 1 = $______________.

 
3.
Commitment (which is the lesser of (i) from and including April 27, 2006 through
and including December 14, 2006, $40,000,000, (ii) from and including
December 15, 2006 through and including January 15, 2007, $65,000,000 and
(iii) from and including January 16, 2007 through and including April 26, 2007,
$40,000,000, or Item 2) = $_____________.

 
4.
Principal amount of Loans outstanding = $______________.

 
5.
Amount by which Commitment exceeds the principal amount of Loans outstanding
(Item 3-Item 4) =$__________________.

 
Certified by:
 
                    
Name Printed, Title
 